Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JUNE 13, 2005

 

 

AMONG

 

CIMAREX ENERGY CO.,

AS BORROWER,

 

THE LENDERS,

 

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

 

U.S. BANK NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENT,

 

BANK OF AMERICA, N.A.,

AS CO-SYNDICATION AGENT

 

AND

 

WELLS FARGO BANK, N.A.,

AS DOCUMENTATION AGENT

 

 

--------------------------------------------------------------------------------

 

 

$1,000,000,000

 

 

J.P. MORGAN SECURITIES INC.,

AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

ARTICLE II THE CREDITS

 

Section 2.1.

Commitment

 

Section 2.2.

Required Payments; Termination

 

Section 2.3.

Ratable Loans

 

Section 2.4.

Types of Advances

 

Section 2.5.

Commitment Fee; Initial Aggregate Commitment; Changes in Aggregate Commitment

 

Section 2.6.

Borrowing Base and Required Reserve Value

 

Section 2.7.

Minimum Amount of Each Advance

 

Section 2.8.

Principal Payments

 

Section 2.9.

Method of Selecting Types and Interest Periods for new Advances

 

Section 2.10.

Conversion and Continuation of Outstanding Advances

 

Section 2.11.

Changes in Interest Rate, etc.

 

Section 2.12.

Rates Applicable After Default

 

Section 2.13.

Method of Payment

 

Section 2.14.

Evidence of Indebtedness

 

Section 2.15.

Telephonic Notices

 

Section 2.16.

Interest Payment Dates; Interest and Fee Basis

 

Section 2.17.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

Section 2.18.

Lending Installations

 

Section 2.19.

Non-Receipt of Funds by the Administrative Agent

 

Section 2.20.

Facility LCs

 

Section 2.21.

Replacement of Lender

 

Section 2.22.

Limitation of Interest

 

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

 

Section 3.1.

Yield Protection

 

Section 3.2.

Changes in Capital Adequacy Regulations

 

Section 3.3. [a05-10976_1ex10d1.htm#Section3_3__021758]

Taxes. [a05-10976_1ex10d1.htm#Section3_3__021758]

 

Section 3.4. [a05-10976_1ex10d1.htm#Section3_4__021801]

Availability of Types of Advances [a05-10976_1ex10d1.htm#Section3_4__021801]

 

Section 3.5. [a05-10976_1ex10d1.htm#Section3_5__021804]

Funding Indemnification [a05-10976_1ex10d1.htm#Section3_5__021804]

 

Section 3.6. [a05-10976_1ex10d1.htm#Section3_6__021814]

Lender Statements; Survival of Indemnity
[a05-10976_1ex10d1.htm#Section3_6__021814]

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT [a05-10976_1ex10d1.htm#Articleiv_021817]

 

Section 4.1. [a05-10976_1ex10d1.htm#Section4_1__021820]

Initial Credit Extension [a05-10976_1ex10d1.htm#Section4_1__021820]

 

Section 4.2. [a05-10976_1ex10d1.htm#Section4_2__021823]

Each Credit Extension [a05-10976_1ex10d1.htm#Section4_2__021823]

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES [a05-10976_1ex10d1.htm#Articlev_021829]

 

Section 5.1. [a05-10976_1ex10d1.htm#Section5_1__021825]

Existence and Standing [a05-10976_1ex10d1.htm#Section5_1__021825]

 

Section 5.2. [a05-10976_1ex10d1.htm#Section5_2__021831]

Authorization and Validity [a05-10976_1ex10d1.htm#Section5_2__021831]

 

Section 5.3. [a05-10976_1ex10d1.htm#Section5_3__021832]

No Conflict; Government Consent [a05-10976_1ex10d1.htm#Section5_3__021832]

 

Section 5.4. [a05-10976_1ex10d1.htm#Section5_4__021833]

Financial Statements [a05-10976_1ex10d1.htm#Section5_4__021833]

 

 

i

--------------------------------------------------------------------------------


 

Section 5.5. [a05-10976_1ex10d1.htm#Section5_5__021834]

Material Adverse Change [a05-10976_1ex10d1.htm#Section5_5__021834]

 

Section 5.6. [a05-10976_1ex10d1.htm#Section5_6__021835]

Taxes [a05-10976_1ex10d1.htm#Section5_6__021835]

 

Section 5.7. [a05-10976_1ex10d1.htm#Section5_7__021837]

Litigation and Contingent Obligations [a05-10976_1ex10d1.htm#Section5_7__021837]

 

Section 5.8. [a05-10976_1ex10d1.htm#Section5_8__021837]

Subsidiaries [a05-10976_1ex10d1.htm#Section5_8__021837]

 

Section 5.9. [a05-10976_1ex10d1.htm#Section5_9__021838]

ERISA [a05-10976_1ex10d1.htm#Section5_9__021838]

 

Section 5.10. [a05-10976_1ex10d1.htm#Section5_10_021845]

Accuracy of Information [a05-10976_1ex10d1.htm#Section5_10_021845]

 

Section 5.11. [a05-10976_1ex10d1.htm#Section5_11__021850]

Regulation U [a05-10976_1ex10d1.htm#Section5_11__021850]

 

Section 5.12. [a05-10976_1ex10d1.htm#Section5_12__021852]

Material Agreements [a05-10976_1ex10d1.htm#Section5_12__021852]

 

Section 5.13. [a05-10976_1ex10d1.htm#Section5_13__021855]

Compliance With Laws [a05-10976_1ex10d1.htm#Section5_13__021855]

 

Section 5.14. [a05-10976_1ex10d1.htm#Section5_14__021900]

Ownership of Properties [a05-10976_1ex10d1.htm#Section5_14__021900]

 

Section 5.15. [a05-10976_1ex10d1.htm#Section5_15__021907]

Plan Assets; Prohibited Transactions [a05-10976_1ex10d1.htm#Section5_15__021907]

 

Section 5.16. [a05-10976_1ex10d1.htm#Section5_16__021909]

Environmental Matters [a05-10976_1ex10d1.htm#Section5_16__021909]

 

Section 5.17. [a05-10976_1ex10d1.htm#Section5_17__021911]

Investment Company Act [a05-10976_1ex10d1.htm#Section5_17__021911]

 

Section 5.18. [a05-10976_1ex10d1.htm#Section5_18__021929]

Public Utility Holding Company Act [a05-10976_1ex10d1.htm#Section5_18__021929]

 

Section 5.19. [a05-10976_1ex10d1.htm#Section5_19__021930]

Insurance [a05-10976_1ex10d1.htm#Section5_19__021930]

 

Section 5.20. [a05-10976_1ex10d1.htm#Section5_20__021932]

Solvency [a05-10976_1ex10d1.htm#Section5_20__021932]

 

Section 5.21. [a05-10976_1ex10d1.htm#Section5_21__021933]

Closing Documents [a05-10976_1ex10d1.htm#Section5_21__021933]

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS [a05-10976_1ex10d1.htm#Articlevi_022245]

 

Section 6.1. [a05-10976_1ex10d1.htm#Section6_1__021839]

Financial Report [a05-10976_1ex10d1.htm#Section6_1__021839]

 

Section 6.2. [a05-10976_1ex10d1.htm#Section6_2_055655]

Use of Proceeds [a05-10976_1ex10d1.htm#Section6_2_055655]

 

Section 6.3. [a05-10976_1ex10d1.htm#Section6_3_055700]

Notice of Default [a05-10976_1ex10d1.htm#Section6_3_055700]

 

Section 6.4. [a05-10976_1ex10d1.htm#Section6_4_055702]

Conduct of Business [a05-10976_1ex10d1.htm#Section6_4_055702]

 

Section 6.5. [a05-10976_1ex10d1.htm#Section6_5_055706]

Taxes [a05-10976_1ex10d1.htm#Section6_5_055706]

 

Section 6.6. [a05-10976_1ex10d1.htm#Section6_6_055708]

Insurance [a05-10976_1ex10d1.htm#Section6_6_055708]

 

Section 6.7. [a05-10976_1ex10d1.htm#Section6_7_055712]

Compliance With Laws [a05-10976_1ex10d1.htm#Section6_7_055712]

 

Section 6.8. [a05-10976_1ex10d1.htm#Section6_8_055716]

Maintenance of Properties [a05-10976_1ex10d1.htm#Section6_8_055716]

 

Section 6.9. [a05-10976_1ex10d1.htm#Section6_9__055720]

Inspection [a05-10976_1ex10d1.htm#Section6_9__055720]

 

Section 6.10. [a05-10976_1ex10d1.htm#Section6_10__021941]

Permitted Bond Documents; 9.60% Senior Notes Refinancing Documents
[a05-10976_1ex10d1.htm#Section6_10__021941]

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS [a05-10976_1ex10d1.htm#Articlevii_021953]

 

Section 7.1. [a05-10976_1ex10d1.htm#Section7_1__021947]

Restricted Payments [a05-10976_1ex10d1.htm#Section7_1__021947]

 

Section 7.2. [a05-10976_1ex10d1.htm#Section7_2__021950]

Indebtedness [a05-10976_1ex10d1.htm#Section7_2__021950]

 

Section 7.3. [a05-10976_1ex10d1.htm#Section7_3__022003]

Merger [a05-10976_1ex10d1.htm#Section7_3__022003]

 

Section 7.4. [a05-10976_1ex10d1.htm#Section7_4__022006]

Sale of Assets [a05-10976_1ex10d1.htm#Section7_4__022006]

 

Section 7.5. [a05-10976_1ex10d1.htm#Section7_5__022013]

Investments [a05-10976_1ex10d1.htm#Section7_5__022013]

 

Section 7.6. [a05-10976_1ex10d1.htm#Section7_6__022021]

Liens [a05-10976_1ex10d1.htm#Section7_6__022021]

 

Section 7.7. [a05-10976_1ex10d1.htm#Section7_7__022051]

Affiliates [a05-10976_1ex10d1.htm#Section7_7__022051]

 

Section 7.8. [a05-10976_1ex10d1.htm#Section7_8__022053]

Sale of Accounts [a05-10976_1ex10d1.htm#Section7_8__022053]

 

Section 7.9. [a05-10976_1ex10d1.htm#Section7_9__022056]

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities
[a05-10976_1ex10d1.htm#Section7_9__022056]

 

Section 7.10. [a05-10976_1ex10d1.htm#Section7_10__022058]

Contingent Obligations [a05-10976_1ex10d1.htm#Section7_10__022058]

 

Section 7.11. [a05-10976_1ex10d1.htm#Section7_11__022101]

Financial Contracts [a05-10976_1ex10d1.htm#Section7_11__022101]

 

Section 7.12. [a05-10976_1ex10d1.htm#Section7_12__022104]

Letters of Credit [a05-10976_1ex10d1.htm#Section7_12__022104]

 

Section 7.13. [a05-10976_1ex10d1.htm#Section7_13__022105]

Prohibited Contracts [a05-10976_1ex10d1.htm#Section7_13__022105]

 

Section 7.14. [a05-10976_1ex10d1.htm#Section7_14__022107]

Senior Note Documents; Permitted Bond Documents; 9.60% Senior Notes Refinancing
Documents [a05-10976_1ex10d1.htm#Section7_14__022107]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII FINANCIAL COVENANTS [a05-10976_1ex10d1.htm#Articleviii_022133]

 

Section 8.1. [a05-10976_1ex10d1.htm#Section8_1__022307]

Current Ratio [a05-10976_1ex10d1.htm#Section8_1__022307]

 

Section 8.2. [a05-10976_1ex10d1.htm#Section8_2__022310]

Leverage Ratio [a05-10976_1ex10d1.htm#Section8_2__022310]

 

 

 

 

ARTICLE IX COLLATERAL AND GUARANTEES [a05-10976_1ex10d1.htm#Articleix_022136]

 

Section 9.1. [a05-10976_1ex10d1.htm#Section9_1__022314]

Collateral [a05-10976_1ex10d1.htm#Section9_1__022314]

 

Section 9.2. [a05-10976_1ex10d1.htm#Section9_2__022324]

Guarantees [a05-10976_1ex10d1.htm#Section9_2__022324]

 

Section 9.3. [a05-10976_1ex10d1.htm#Section9_3__022329]

Further Assurances [a05-10976_1ex10d1.htm#Section9_3__022329]

 

Section 9.4. [a05-10976_1ex10d1.htm#Section9_4__022331]

Production Proceeds [a05-10976_1ex10d1.htm#Section9_4__022331]

 

 

 

 

ARTICLE X DEFAULTS [a05-10976_1ex10d1.htm#Articlex_022149]

 

 

 

ARTICLE XI ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
[a05-10976_1ex10d1.htm#Articlexi_022158]

 

Section 11.1. [a05-10976_1ex10d1.htm#Section11_1__022500]

Acceleration; Facility LC Collateral Account
[a05-10976_1ex10d1.htm#Section11_1__022500]

 

Section 11.2. [a05-10976_1ex10d1.htm#Section11_2__022508]

Amendments [a05-10976_1ex10d1.htm#Section11_2__022508]

 

Section 11.3. [a05-10976_1ex10d1.htm#Section11_3__022515]

Preservation of Rights [a05-10976_1ex10d1.htm#Section11_3__022515]

 

 

 

 

ARTICLE XII GENERAL PROVISIONS [a05-10976_1ex10d1.htm#Articlexii_022210]

 

Section 12.1. [a05-10976_1ex10d1.htm#Section12_1__022521]

Survival of Representations [a05-10976_1ex10d1.htm#Section12_1__022521]

 

Section 12.2. [a05-10976_1ex10d1.htm#Section12_2__022523]

Governmental Regulation [a05-10976_1ex10d1.htm#Section12_2__022523]

 

Section 12.3. [a05-10976_1ex10d1.htm#Section12_3__022607]

Headings [a05-10976_1ex10d1.htm#Section12_3__022607]

 

Section 12.4. [a05-10976_1ex10d1.htm#Section12_4__022529]

Entire Agreement [a05-10976_1ex10d1.htm#Section12_4__022529]

 

Section 12.5. [a05-10976_1ex10d1.htm#Section12_5__022531]

Several Obligations; Benefits of this Agreement
[a05-10976_1ex10d1.htm#Section12_5__022531]

 

Section 12.6. [a05-10976_1ex10d1.htm#Section12_6__022537]

Expenses; Indemnification. [a05-10976_1ex10d1.htm#Section12_6__022537]

 

Section 12.7. [a05-10976_1ex10d1.htm#Section12_7__022543]

Numbers of Documents [a05-10976_1ex10d1.htm#Section12_7__022543]

 

Section 12.8. [a05-10976_1ex10d1.htm#Section12_8__022547]

Accounting [a05-10976_1ex10d1.htm#Section12_8__022547]

 

Section 12.9. [a05-10976_1ex10d1.htm#Section12_9__022551]

Severability of Provisions [a05-10976_1ex10d1.htm#Section12_9__022551]

 

Section 12.10. [a05-10976_1ex10d1.htm#Section12_10__022554]

Nonliability of Lenders [a05-10976_1ex10d1.htm#Section12_10__022554]

 

Section 12.11. [a05-10976_1ex10d1.htm#Section12_11__022558]

Confidentiality [a05-10976_1ex10d1.htm#Section12_11__022558]

 

Section 12.12. [a05-10976_1ex10d1.htm#Section12_12__022605]

Nonreliance [a05-10976_1ex10d1.htm#Section12_12__022605]

 

Section 12.13. [a05-10976_1ex10d1.htm#Section12_3__022607]

Disclosure [a05-10976_1ex10d1.htm#Section12_3__022607]

 

 

 

 

ARTICLE XIII THE ADMINISTRATIVE AGENT [a05-10976_1ex10d1.htm#Articlexiii_022213]

 

Section 13.1. [a05-10976_1ex10d1.htm#Section13_1__022612]

Appointment; Nature of Relationship [a05-10976_1ex10d1.htm#Section13_1__022612]

 

Section 13.2. [a05-10976_1ex10d1.htm#Section13_2__022615]

Powers [a05-10976_1ex10d1.htm#Section13_2__022615]

 

Section 13.3. [a05-10976_1ex10d1.htm#Section13_3__022618]

General Immunity [a05-10976_1ex10d1.htm#Section13_3__022618]

 

Section 13.4. [a05-10976_1ex10d1.htm#Section13_4__022623]

No Responsibility for Loans, Recitals, etc.
[a05-10976_1ex10d1.htm#Section13_4__022623]

 

Section 13.5. [a05-10976_1ex10d1.htm#Section13_5__022626]

Action on Instructions of Lenders [a05-10976_1ex10d1.htm#Section13_5__022626]

 

Section 13.6. [a05-10976_1ex10d1.htm#Section13_6__022629]

Employment of Agents and Counsel [a05-10976_1ex10d1.htm#Section13_6__022629]

 

Section 13.7. [a05-10976_1ex10d1.htm#Section13_7__022632]

Reliance on Documents; Counsel [a05-10976_1ex10d1.htm#Section13_7__022632]

 

Section 13.8. [a05-10976_1ex10d1.htm#Section13_8__022639]

Administrative Agent’s Reimbursement and Indemnification
[a05-10976_1ex10d1.htm#Section13_8__022639]

 

Section 13.9. [a05-10976_1ex10d1.htm#Section13_9_055742]

Notice of Default [a05-10976_1ex10d1.htm#Section13_9_055742]

 

Section 13.10. [a05-10976_1ex10d1.htm#Section13_10_022708]

Rights as a Lender [a05-10976_1ex10d1.htm#Section13_10_022708]

 

Section 13.11. [a05-10976_1ex10d1.htm#Section13_11__022711]

Lender Credit Decision [a05-10976_1ex10d1.htm#Section13_11__022711]

 

Section 13.12. [a05-10976_1ex10d1.htm#Section13_12__022715]

Successor Administrative Agent [a05-10976_1ex10d1.htm#Section13_12__022715]

 

Section 13.13. [a05-10976_1ex10d1.htm#Section13_13__022719]

Administrative Agent and Arranger Fees
[a05-10976_1ex10d1.htm#Section13_13__022719]

 

Section 13.14. [a05-10976_1ex10d1.htm#Section13_14__022721]

Delegation to Affiliates [a05-10976_1ex10d1.htm#Section13_14__022721]

 

Section 13.15. [a05-10976_1ex10d1.htm#Section13_15__022724]

Execution of Collateral Documents [a05-10976_1ex10d1.htm#Section13_15__022724]

 

Section 13.16. [a05-10976_1ex10d1.htm#Section13_16__022726]

Collateral Releases [a05-10976_1ex10d1.htm#Section13_16__022726]

 

 

iii

--------------------------------------------------------------------------------


 

Section 13.17. [a05-10976_1ex10d1.htm#Section13_17__022728]

Documentation Agent, Syndication Agent, etc.
[a05-10976_1ex10d1.htm#Section13_17__022728]

 

 

 

 

ARTICLE XIV SETOFF; RATABLE PAYMENTS [a05-10976_1ex10d1.htm#Articlexiv_022220]

 

Section 14.1. [a05-10976_1ex10d1.htm#Section14_1__022732]

Setoff [a05-10976_1ex10d1.htm#Section14_1__022732]

 

Section 14.2. [a05-10976_1ex10d1.htm#Section14_2__022735]

Ratable Payments [a05-10976_1ex10d1.htm#Section14_2__022735]

 

 

 

 

ARTICLE XV BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
[a05-10976_1ex10d1.htm#Articlexv_055808]

 

Section 15.1. [a05-10976_1ex10d1.htm#Section15_1__022738]

Successors and Assigns [a05-10976_1ex10d1.htm#Section15_1__022738]

 

Section 15.2. [a05-10976_1ex10d1.htm#Section15_2__022750]

Participations [a05-10976_1ex10d1.htm#Section15_2__022750]

 

Section 15.3. [a05-10976_1ex10d1.htm#Section15_3__022754]

Assignments [a05-10976_1ex10d1.htm#Section15_3__022754]

 

Section 15.4. [a05-10976_1ex10d1.htm#Section15_4__022758]

Dissemination of Information [a05-10976_1ex10d1.htm#Section15_4__022758]

 

Section 15.5. [a05-10976_1ex10d1.htm#Section15_5__022759]

Tax Treatment [a05-10976_1ex10d1.htm#Section15_5__022759]

 

Section 15.6. [a05-10976_1ex10d1.htm#Section15_6__022801]

Procedure for Increases and Addition of New Lenders
[a05-10976_1ex10d1.htm#Section15_6__022801]

 

 

 

 

ARTICLE XVI NOTICES [a05-10976_1ex10d1.htm#Articlexvi_022809]

 

Section 16.1. [a05-10976_1ex10d1.htm#Section16_1__022804]

Notices [a05-10976_1ex10d1.htm#Section16_1__022804]

 

Section 16.2. [a05-10976_1ex10d1.htm#Section16_2__022812]

Change of Address [a05-10976_1ex10d1.htm#Section16_2__022812]

 

 

 

 

ARTICLE XVII COUNTERPARTS [a05-10976_1ex10d1.htm#Articlexvii_022817]

 

 

 

ARTICLE XVIII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
[a05-10976_1ex10d1.htm#Articlexviii_022820]

 

Section 18.1. [a05-10976_1ex10d1.htm#Section18_1__022824]

CHOICE OF LAW [a05-10976_1ex10d1.htm#Section18_1__022824]

 

Section 18.2. [a05-10976_1ex10d1.htm#Section18_2__022827]

CONSENT TO JURISDICTION [a05-10976_1ex10d1.htm#Section18_2__022827] 

 

Section 18.3. [a05-10976_1ex10d1.htm#Section18_3__022828]

WAIVER OF JURY TRIAL [a05-10976_1ex10d1.htm#Section18_3__022828]

 

 

 

 

ARTICLE XIX USA PATRIOT ACT NOTICE [a05-10976_1ex10d1.htm#Articlexix_022222]

 

 

 

ARTICLE XX AMENDMENT AND RESTATEMENT [a05-10976_1ex10d1.htm#Articlexx_022226]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1 PRICING SCHEDULE [a05-10976_1ex10d1.htm#Schedule1_060045]

 

 

 

SCHEDULE 2 LENDERS SCHEDULE [a05-10976_1ex10d1.htm#Schedule2_060048]

 

 

 

SCHEDULE 3 DISCLOSURE SCHEDULE [a05-10976_1ex10d1.htm#Schedule3_060051]

 

 

 

SCHEDULE 4 EXISTING FINANCIAL CONTRACTS [a05-10976_1ex10d1.htm#Schedule4_060053]

 

 

 

EXHIBIT A NOTE [a05-10976_1ex10d1.htm#Exhibita_060055]

 

 

 

EXHIBIT B COMPLIANCE CERTIFICATE [a05-10976_1ex10d1.htm#Exhibitb_060128]

 

 

 

EXHIBIT C ASSIGNMENT AND ASSUMPTION AGREEMENT
[a05-10976_1ex10d1.htm#Exhibitc_060137]

 

 

 

EXHIBIT D OPINION [a05-10976_1ex10d1.htm#Exhibitd_060157]

 

 

 

EXHIBIT E GUARANTY [a05-10976_1ex10d1.htm#Exhibite_060212]

 

 

 

EXHIBIT F FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT
[a05-10976_1ex10d1.htm#Exhibitf_060219]

 

 

 

EXHIBIT G -1 FORM OF PLEDGE AGREEMENT (CORPORATION)
[a05-10976_1ex10d1.htm#Exhibitg1_060232]

 

 

 

EXHIBIT G-2 FORM OF PLEDGE AGREEMENT (PARTNERSHIP)
[a05-10976_1ex10d1.htm#ExhibitG2_060233]

 

 

 

EXHIBIT G-3 FORM OF PLEDGE AGREEMENT (LIMITED LIABILITY COMPANY)
[a05-10976_1ex10d1.htm#ExhibitG3_060235]

 

 

 

EXHIBIT H FORM OF CONFIDENTIALITY AGREEMENT
[a05-10976_1ex10d1.htm#Exhibith_060235]

 

 

 

EXHIBIT I FORM OF CERTIFICATE OF EFFECTIVENESS
[a05-10976_1ex10d1.htm#Exhibiti_060241]

 

 

v

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

9.60% Senior Notes

 

9.60% Senior Notes Indenture

 

9.60% Senior Notes Refinancing

 

9.60% Senior Notes Refinancing Documents

 

9.60% Senior Notes Supplemental Indenture

 

Acquisition

 

Administrative Agent

 

Advance

 

Affected Lender

 

Affiliate

 

Aggregate Commitment

 

Aggregate Outstanding Credit Exposure

 

Agreement

 

Agreement Accounting Principles

 

Alternate Base Rate

 

Amendments to Existing Cimarex Mortgages

 

Annualized Consolidated EBITDA

 

Applicable Fee Rate

 

Applicable Margin

 

Arranger

 

Article

 

Authorized Officer

 

Available Aggregate Commitment

 

Borrower

 

Borrower/MHR Merger

 

Borrower/MHR Merger Agreement

 

Borrower/MHR Merger Articles

 

Borrower/MHR Merger Documents

 

Borrowing Base

 

Borrowing Base Properties

 

Borrowing Base Usage Percentage

 

Borrowing Date

 

Borrowing Notice

 

Business Day

 

Calculation Period

 

Capitalized Lease

 

Capitalized Lease Obligations

 

Cash Equivalent Investments

 

Certificate of Effectiveness

 

Change

 

Change in Control

 

Closing Date

 

Closing Documents

 

 

vi

--------------------------------------------------------------------------------


 

Closing Transactions

 

CNAC

 

Code

 

Collateral

 

Collateral Documents

 

Collateral Shortfall Amount

 

Commitment

 

Confidential Information

 

Consolidated EBITDA

 

Consolidated Funded Indebtedness

 

Consolidated Indebtedness

 

Consolidated Interest Expense

 

Consolidated Net Income

 

Contingent Obligation

 

Controlled Group

 

Conversion/Continuation Notice

 

Convertible Senior Notes

 

Convertible Senior Notes Indenture

 

Convertible Senior Notes Supplemental Indenture

 

Credit Extension

 

Credit Extension Date

 

Default

 

Deficiency

 

Determination Date

 

Disclosure Schedule

 

Dividend

 

Engineered Projected Production

 

Engineered Value

 

Engineering Report

 

Environmental Laws

 

Equity

 

ERISA

 

Eurodollar Advance

 

Eurodollar Base Rate

 

Eurodollar Loan

 

Eurodollar Rate

 

Excluded Taxes

 

Exhibit

 

Existing Cimarex Credit Agreement

 

Existing Cimarex Indebtedness

 

Existing Cimarex Lenders

 

Existing Cimarex Loan Documents

 

Existing Cimarex Mortgages

 

Existing Indebtedness

 

Existing Letter of Credit

 

Existing MHR Credit Agreement

 

 

vii

--------------------------------------------------------------------------------


 

Existing MHR Indebtedness

 

Existing MHR Lenders

 

Existing MHR Mortgages

 

Facility LC

 

Facility LC Application

 

Facility LC Collateral Account

 

Facility Termination Date

 

Federal Funds Effective Rate

 

Fifty Percent Utilization Period

 

Financial Contract

 

Fiscal Year

 

Floating Rate

 

Floating Rate Advance

 

Floating Rate Loan

 

Fund

 

Guarantors

 

Guaranty

 

Highest Lawful Rate

 

Increase

 

Indebtedness

 

Indentures

 

Initial Engineering Report

 

Interest Period

 

Investment

 

JPMorgan

 

JPMSI

 

LC Fee

 

LC Issuer

 

LC Obligations

 

LC Payment Date

 

Lender Assignments

 

Lenders

 

Lenders Schedule

 

Lending Installation

 

Letter of Credit

 

Level I Status

 

Level II Status

 

Level III Status

 

Level IV Status

 

Level V Status

 

Lien

 

Loan

 

Loan Documents

 

Material Adverse Effect

 

Material Indebtedness

 

Material Indebtedness Agreement

 

 

viii

--------------------------------------------------------------------------------


 

Material Subsidiary

 

Maximum Credit Amount

 

Merger Documents

 

Mergers

 

MHR

 

MHR/CNAC Merger

 

MHR/CNAC Merger Agreement

 

MHR/CNAC Merger Articles

 

MHR/CNAC Merger Documents

 

Minimum Collateral Amount

 

Modification

 

Modify

 

Moody’s

 

Mortgage

 

Multiemployer Plan

 

Non-U.S. Lender

 

Note

 

Notice of Assignment

 

Obligations

 

Off-Balance Sheet Liability

 

Operating Lease

 

Other Taxes

 

Outstanding Credit Exposure

 

Participants

 

Payment Date

 

PBGC

 

PDP Reserves

 

Permitted Bond Documents

 

Permitted Bond Indebtedness

 

Permitted Encumbrances

 

Person

 

Plan

 

Post-Closing Effective Date

 

Pricing Schedule

 

Prime Rate

 

Pro Rata Share

 

Property

 

Proved Reserves

 

Purchasers

 

Rate Management Obligations

 

Rate Management Transaction

 

Redetermination

 

Register

 

Regulation D

 

Regulation U

 

Reimbursement Obligations

 

 

ix

--------------------------------------------------------------------------------


 

Reportable Event

 

Required Lenders

 

Required Reserve Value

 

Reserve Requirement

 

Restricted Payment

 

Risk-Based Capital Guidelines

 

Rolling Period

 

S&P

 

Sale and Leaseback Transaction

 

Schedule

 

Scheduled Redetermination

 

SEC

 

Section

 

Secured Obligations

 

Senior Note Documents

 

Senior Notes

 

Single Employer Plan

 

SPE Definitions

 

Special Redetermination

 

Status

 

Subsidiary

 

Substantial Portion

 

Supplemental Indentures

 

Taxes

 

Transferee

 

Type

 

Unfunded Liabilities

 

Unmatured Default

 

Wholly-Owned Subsidiary

 

 

x

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement, dated as of June 13, 2005, is among
Cimarex Energy Co., a Delaware corporation, the Lenders, JPMorgan Chase Bank,
N.A., successor by merger to Bank One, NA (Main Office Chicago), a national
banking association, as an LC Issuer and as Administrative Agent, U.S. Bank
National Association, a national banking association, and Bank of America, N.A.,
a national banking association, as Co-Syndication Agents, and Wells Fargo Bank,
N.A., a national banking association, as Documentation Agent.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, and the financial institutions named
and defined therein as Lenders (the “Existing Cimarex Lenders“) are parties to
that certain Credit Agreement dated as of October 2, 2002 (as amended or
supplemented prior to the date hereof, the “Existing Cimarex Credit Agreement“),
pursuant to which the Existing Cimarex Lenders provided certain loans and
extensions of credit to Borrower (all Indebtedness arising pursuant to the
Existing Cimarex Credit Agreement is herein called the “Existing Cimarex
Indebtedness“); and

 

WHEREAS, as of the date of this Agreement, there is no outstanding Existing
Cimarex Indebtedness; and

 

WHEREAS, Magnum Hunter Resources, Inc., a Nevada corporation (“MHR“), Deutsche
Bank Trust Company Americas (formerly known as Bankers Trust Company), as
administrative agent, and the financial institutions parties thereto as lenders
(the “Existing MHR Lenders“) are parties to that certain Fourth Amended and
Restated Credit Agreement dated as of March 15, 2002 (as amended or supplemented
prior to the date hereof, the “Existing MHR Credit Agreement“), pursuant to
which the Existing MHR Lenders provided certain loans and extensions of credit
to MHR (all Indebtedness arising pursuant to the Existing MHR Credit Agreement
is herein called the “Existing MHR Indebtedness“); and

 

WHEREAS, pursuant to the MHR/CNAC Merger Documents, Cimarex Nevada Acquisition
Co., a Nevada corporation (“CNAC“) and a Wholly-Owned Subsidiary of Borrower,
merged with and into MHR, with MHR being the surviving corporation and a
Wholly-Owned Subsidiary of Borrower, and in connection therewith and upon the
effectiveness thereof (i) Borrower became the owner of all of the outstanding
capital stock of MHR, and (ii) the existence of CNAC ceased; and

 

WHEREAS, after giving effect to the MHR/CNAC Merger and pursuant to the
Borrower/MHR Merger Documents, MHR merged with and into Borrower, with Borrower
being the surviving corporation, and in connection therewith and upon the
effectiveness thereof, (i) the existence of MHR ceased, and (ii) Borrower became
the obligor under the Indentures and with respect to the Existing MHR
Indebtedness; and

 

WHEREAS, immediately prior to the execution of this Agreement, certain of the
Existing Cimarex Lenders have purchased and assumed certain of the rights and
interests of certain other Existing Cimarex Lenders (the “Lender Assignments“);
and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, following the consummation of the Borrower/MHR Merger, the parties
hereto desire to consolidate, amend, restate and otherwise restructure the
Existing Cimarex Credit Agreement and the Existing MHR Credit Agreement in the
form of this Agreement and to appoint JPMorgan Chase Bank, N.A. as
Administrative Agent hereunder, and Borrower desires to obtain Borrowings (as
herein defined) (i) to refinance and replace the Existing MHR Indebtedness, (ii)
to refinance the Existing Cimarex Indebtedness, and (iii) for other purposes
permitted herein; and

 

WHEREAS, upon the execution, delivery and effectiveness of this Agreement and
the refinancing and replacement of the Existing MHR Indebtedness with the
proceeds of the initial Borrowing under this Agreement, this Agreement will
constitute and be the “Senior Credit Facility” for purposes of, and as defined
in, the 9.60% Senior Notes Indenture; and

 

WHEREAS, after giving effect to the Lender Assignments and the consolidation,
amendment, restatement and restructuring of the Existing Cimarex Credit
Agreement and the Existing MHR Credit Agreement pursuant to the terms hereof,
the Commitment of each Lender hereunder will be as set forth on the Lenders
Schedule; and

 

WHEREAS, pursuant to certain separate agreements among JPMorgan Chase Bank,
N.A., J.P. Morgan Securities Inc. (“JPMSI“) and Borrower, JPMSI has been
appointed Lead Arranger and Sole Book Runner for the credit facility provided
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 4.1 hereof, the satisfaction of which
shall be evidenced by the execution by Borrower and the Administrative Agent of
the Certificate of Effectiveness, the parties hereto agree that (i) the Existing
MHR Credit Agreement is refinanced and replaced, and (ii) the Existing Cimarex
Credit Agreement is hereby amended, renewed, extended and restated in its
entirety on (and subject to) the terms and conditions set forth herein.  It is
the intention of the parties hereto that this Agreement supersedes and replaces
the Existing MHR Credit Agreement and the Existing Cimarex Credit Agreement in
their entirety; provided, that, (a) such amendment and restatement shall operate
to renew, amend, modify and extend certain of the rights and obligations of
Borrower under the Existing Cimarex Credit Agreement and as provided herein, but
shall not act as a novation thereof, and (b) the Liens securing the Obligations
under and as defined in the Existing Cimarex Credit Agreement and the
liabilities and obligations of Borrower and its Subsidiaries under the Existing
Cimarex Credit Agreement and the Loan Documents (as therein defined and referred
to herein as the “Existing Cimarex Loan Documents“) shall not be extinguished
but shall be carried forward and shall secure such obligations and liabilities
as amended, renewed, extended and restated hereby.  The parties hereto ratify
and confirm each of the Existing Cimarex Loan Documents entered into prior to
the Closing Date (but excluding the Existing Cimarex Credit Agreement) and agree
that such Existing Cimarex Loan Documents continue to be legal, valid, binding
and enforceable in accordance with their terms (except to the extent amended,
restated and superseded in their entirety in connection with the transactions
contemplated hereby), however, for all matters arising prior to the Closing Date
(including the accrual and payment of interest and fees, and matters relating to
indemnification and compliance with financial covenants), the terms of the
Existing Cimarex Credit Agreement (as unmodified

 

2

--------------------------------------------------------------------------------


 

by this Agreement) shall control and are hereby ratified and confirmed. 
Borrower and each of its Subsidiaries represent and warrant that, as of the
Closing Date, there are no claims or offsets against, or defenses or
counterclaims to, their obligations under the Existing Cimarex Credit Agreement
or any of the other Existing Cimarex Loan Documents.  The parties hereto further
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“9.60% Senior Notes” means, collectively, the 9.60% Senior Notes due 2012,
Series A, and the 9.60% Senior Notes due 2012, Series B, in each case issued by
MHR pursuant to the 9.60% Senior Notes Indenture and in an original aggregate
principal amount of $300,000,000.

 

“9.60% Senior Notes Indenture” means that certain Indenture, dated as of March
15, 2002, by and among MHR, as Issuer, the subsidiary guarantors named therein,
and Deutsche Bank Trust Company Americas (formerly known as Bankers Trust
Company), as Trustee, relating to the issuance of the 9.60% Senior Notes, as
supplemented and modified by the 9.60% Senior Notes Supplemental Indenture, and
as further supplemented and modified from time to time to the extent permitted
hereunder.

 

“9.60% Senior Notes Refinancing” means Indebtedness incurred by the Borrower to
refinance in full the 9.60% Senior Notes (including accrued interest thereon),
provided, that, such Indebtedness (i) does not exceed the aggregate amount of
Indebtedness evidenced by the 9.60% Senior Notes in existence on the Closing
Date (including accrued interest thereon), (ii) has a coupon or interest rate
not in excess of 9.60% per annum, (iii) is not subject to negative covenants or
events of default (or other provisions which have the same effect as negative
covenants or events of default) which have not been approved by the
Administrative Agent, (iv) shall not mature sooner than the date which is one
year following the Facility Termination Date, (v) is not secured by any assets
of the Borrower or its Subsidiaries, and (vi) otherwise has terms and conditions
satisfactory to the Administrative Agent in its sole reasonable discretion.

 

“9.60% Senior Notes Refinancing Documents” means, collectively, the indenture,
senior unsecured notes, senior subordinated notes, all guarantees of any such
notes, and all other agreements, documents or instruments executed and delivered
by the Borrower or any of its Subsidiaries in connection with, or pursuant to,
the issuance of the Indebtedness evidencing the 9.60% Senior Notes Refinancing.

 

“9.60% Senior Notes Supplemental Indenture” means that certain First
Supplemental Indenture dated as of June 13, 2005, by and among Borrower, the
subsidiary guarantors party thereto, and Deutsche Bank Trust Company Americas,
as Trustee, providing for, among other things, the assumption by Borrower of the
obligations of MHR under the 9.60% Senior Notes and the 9.60% Senior Notes
Indenture.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement (after giving effect to the
Closing Transactions), by which

 

3

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries (i) acquires any going business or all
or substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

 

“Administrative Agent” means JPMorgan, successor by merger to Bank One, NA (Main
Office Chicago), in its capacity as contractual representative of the Lenders
pursuant to Article XIII, and not in its individual capacity as a Lender, and
any successor Administrative Agent appointed pursuant to Article XIII.

 

“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

 

“Affected Lender” is defined in Section 2.21.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  For
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person owns 10% or more of any class of voting securities (or
other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof;
provided that the Aggregate Commitment shall never exceed the Borrowing Base.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Amendments to Existing Cimarex Mortgages” means Amendments to Mortgages to be
entered into among Borrower, certain of its Subsidiaries and Administrative
Agent, in form

 

4

--------------------------------------------------------------------------------


 

and substance satisfactory to the Administrative Agent, pursuant to which the
Existing Cimarex Mortgages shall be amended to reflect the amendment and
restatement of the Existing Cimarex Credit Agreement pursuant hereto.

 

“Annualized Consolidated EBITDA” means, for purposes of calculating the
financial ratio set forth in Section 8.2 for each Rolling Period ending on or
prior to March 31, 2006, the Borrower’s actual Consolidated EBITDA for such
Rolling Period multiplied by the factor determined for such Rolling Period in
accordance with the table below:

 

Rolling Period Ending

 

Factor

 

September 30, 2005

 

4

 

December 31, 2005

 

2

 

March 31, 2006

 

1.333

 

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Aggregate Commitment
under Section 2.5.2 at such time at the rate set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the president, the chief financial officer,
any vice president, the treasurer or any assistant treasurer of the Borrower,
acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Borrower” means Cimarex Energy Co., a Delaware corporation, and its successors
and assigns.

 

“Borrower/MHR Merger” means, collectively, (i) the merger of MHR with and into
Borrower pursuant to, and in accordance with, the Borrower/MHR Merger Documents,
with Borrower being the surviving corporation, and, upon the effectiveness of
which, the existence of MHR shall cease and Borrower will, accordingly, be
obligated on the Existing MHR Indebtedness, and (ii) the other reorganization
transactions contemplated by the Borrower/MHR Merger Agreement.

 

“Borrower/MHR Merger Agreement” means the Agreement and Plan of Merger, as the
same may be amended, dated as of June 7, 2005 between Borrower and MHR

 

5

--------------------------------------------------------------------------------


 

“Borrower/MHR Merger Articles” means, collectively, (i) the Certificate of
Ownership and Merger dated as of June 13, 2005, executed by Borrower and filed
on June 13, 2005 with the Secretary of State of Delaware to effect the
Borrower/MHR Merger in Delaware, and (ii) the Articles of Merger dated as of
June 13, 2005, executed by Borrower and MHR and filed on June 13, 2005 with the
Secretary of State of Nevada to effect the Borrower/MHR Merger in Nevada, and
certified copies of which shall subsequently be filed in such jurisdictions as
Administrative Agent shall require.

 

“Borrower/MHR Merger Documents” means the Borrower/MHR Merger Agreement, the
Borrower/MHR Merger Articles, and all other material documents, instruments and
agreements executed and/or delivered by Borrower and/or MHR pursuant to the
Borrower/MHR Merger Agreement or in connection with the Borrower/MHR Merger.

 

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.6.1 or the amount otherwise determined in accordance
with the provisions of Section 2.6; provided, however, that in no event shall
the Borrowing Base ever exceed the Maximum Credit Amount.

 

“Borrowing Base Properties” means all oil and gas properties evaluated by
Lenders for purposes of establishing the Borrowing Base.

 

“Borrowing Base Usage Percentage” means, for any day, the quotient obtained by
dividing (i) the Aggregate Outstanding Credit Exposure on such day, by (ii) the
Borrowing Base in effect on such day, multiplied by 100.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or

 

6

--------------------------------------------------------------------------------


 

better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, and (iv) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

 

“Certificate of Effectiveness” means a Certificate of Effectiveness in the form
of Exhibit I hereto to be executed by Borrower and Administrative Agent upon the
satisfaction of each of the conditions precedent contained in Section 4.1
hereof.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Borrower.

 

“Closing Date” means June 13, 2005, provided that the conditions specified in
Section 4.1 are satisfied, and Borrower and Administrative Agent have executed
and delivered the Certificate of Effectiveness.

 

“Closing Documents” means the Merger Documents, the Senior Note Documents, and
all other material documents, instruments and agreements executed and/or
delivered by Borrower, MHR, CNAC or any of Borrower’s Subsidiaries in connection
with or otherwise pertaining to the Mergers, the modification of or supplement
to the Indentures, or the other Closing Transactions.

 

“Closing Transactions” means the transactions to occur on or prior to the
Closing Date, including, without limitation: (a) the completion of the MHR/CNAC
Merger pursuant to the terms of the MHR/CNAC Merger Documents, and, pursuant
thereto, the proper filing of the MHR/CNAC Merger Articles with the Secretary of
State of Nevada, (b) the completion of the Borrower/MHR Merger pursuant to the
terms of the Borrower/MHR Merger Documents, and, pursuant thereto, the proper
filing of the Borrower/MHR Merger Articles with the Secretary of State of
Delaware and the Secretary of State of Nevada, as applicable, (c) the
cancellation of all letters of credit (other than the Existing Letter of Credit
which shall, on the Closing Date, be a Facility LC hereunder pursuant to
Section 2.20), if any, outstanding under the Existing MHR Credit Agreement,
(d) the termination and release of the Existing MHR Mortgages and all other
Liens securing the obligations, Indebtedness (including the Existing MHR
Indebtedness) and liabilities of MHR and its subsidiaries and affiliates under
the Existing MHR Credit Agreement (including, without limitation, the delivery
of UCC-3 releases with respect to all uniform commercial code filings made under
or pursuant to the Existing MHR Credit Agreement), and the delivery to Borrower
(or to a designee acceptable to Administrative Agent) of all original stock (or
other Equity) certificates delivered pursuant to the terms of the Existing MHR
Credit Agreement as security for such Persons’ obligations, Indebtedness and
liabilities thereunder, (e) the release of all guarantees of the obligations,
Indebtedness (including the Existing MHR Indebtedness) and liabilities of MHR
and its subsidiaries and affiliates under the Existing MHR Credit Agreement,
(f) the modification of and supplement to the Indentures and the Senior Notes
and the assumption by Borrower of the obligations of MHR under the Indentures to
reflect the

 

7

--------------------------------------------------------------------------------


 

Mergers, pursuant to terms and documentation (including, without limitation, the
Supplemental Indentures) acceptable to Lenders in their sole discretion, (g) the
termination of all commitments under the Existing MHR Credit Agreement and, to
the extent available after reasonable effort to procure, the delivery to
Borrower (or to a designee acceptable to Administrative Agent) of each original
promissory note issued under the Existing MHR Credit Agreement marked
“Terminated and Paid in Full,” (h) the refinancing in full, with proceeds of the
initial Advance hereunder, of all Existing Indebtedness, and (i) the payment of
all fees and expenses of Administrative Agent in connection with the credit
facility provided herein.

 

“CNAC” has the meaning assigned to such term in the recitals hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means all Property of Borrower and its Subsidiaries in which a Lien
has been granted pursuant to the Collateral Documents.

 

“Collateral Documents” means, collectively, all deeds of trust, mortgages,
amendments to mortgages, assignments, security agreements, pledge agreements and
other security documents from time to time delivered to Administrative Agent to
secure the Secured Obligations.

 

“Collateral Shortfall Amount” is defined in Section 11.1.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the Borrower
in an aggregate amount not exceeding the amount set forth on the Lenders
Schedule or as set forth in any Notice of Assignment relating to any assignment
that has become effective pursuant to Section 15.3.2, as such amount may be
modified from time to time pursuant to the terms hereof; provided that no
Lender’s Commitment shall ever exceed such Lender’s Pro Rata Share of the
Aggregate Commitment.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income and income based taxes paid or accrued,
(iii) depreciation, depletion, amortization and impairment, including without
limitation, impairment of goodwill, and (iv) any non-cash items associated with
(a) mark to market accounting, and/or (b) stock based compensation arising from
the grant of or issuance or replacement of stock, stock options or other
equity-based awards or any amendment, modification, substitution or change of
any such stock, stock options or other equity-based awards, in each case in
connection with employee plans or other compensation arrangements, less, all
non-cash items increasing Consolidated Net Income, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
remainder of (a) interest expense minus (b) interest income of the Borrower and
its Subsidiaries calculated on a consolidated basis for such period, all as
determined in conformity with Agreement Accounting Principles.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“Convertible Senior Notes” means the Floating Rate Convertible Senior Notes due
2023 issued by MHR pursuant to the Convertible Senior Notes Indenture and in an
original aggregate principal amount of $125,000,000.  The Convertible Senior
Notes will not be considered capital stock under this Agreement.

 

“Convertible Senior Notes Indenture” means that certain Indenture, dated as of
December 17, 2003, by and among MHR, as Issuer, the subsidiary guarantors party
thereto, and Deutsche Bank Trust Company Americas (formerly known as Bankers
Trust Company), as Trustee, relating to the issuance of the Convertible Senior
Notes, as supplemented and modified by the Convertible Senior Notes Supplemental
Indenture, and as further supplemented and modified from time to time to the
extent permitted hereunder.

 

“Convertible Senior Notes Supplemental Indenture” means, collectively, that
certain (i) First Supplemental Indenture dated as of June 6, 2005, by and among
MHR, the subsidiary guarantors party thereto, and Deutsche Bank Trust Company
Americas, as Trustee, providing for, among other things, certain changes to
conform the Convertible Senior Notes Indenture to the offering memorandum for
the Convertible Senior Notes, (ii) Second Supplemental Indenture dated as of
June 7, 2005, by and among Borrower, MHR, the subsidiary guarantors party
thereto, and Deutsche Bank Trust Company Americas, as Trustee, providing for,
among other things, that the Convertible Senior Notes can be converted into cash
and stock of Borrower, and (iii) Third Supplemental Indenture, dated as of June
13, 2005, by and among Borrower, the subsidiary

 

9

--------------------------------------------------------------------------------


 

guarantors party thereto, and Deutsche Bank Trust Company Americas, as Trustee,
providing for, among other things, the assumption by Borrower of the obligations
of MHR under the Convertible Senior Notes and the Convertible Senior Notes
Indenture.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Default” means an event described in Article X.

 

“Deficiency” is defined in Section 2.8(b).

 

“Determination Date” is defined in Section 2.6.2.

 

“Disclosure Schedule” means Schedule 3 attached hereto.

 

“Dividend” means, as to any Person, any declaration or payment of any dividend
or the making of any distribution, loan, advance or investment on or with
respect to any shares (or other evidence of ownership) of a Person’s capital
stock (other than dividends or distributions payable solely in shares or other
evidence of ownership of such Person’s capital stock).

 

“Engineered Value” means, at the time of determination, the future net revenues
of the Borrowing Base Properties calculated by Administrative Agent using the
pricing parameters and discount rate currently being used by Administrative
Agent.

 

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.1(ix) and Section 6.1(x).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which JPMorgan or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of JPMorgan’s relevant Eurodollar Loan and having a maturity equal to
such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, an interest rate per annum equal to the sum of (i) the quotient
of (a) the Eurodollar Base Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, plus (ii) the Applicable Margin.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Cimarex Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Cimarex Indebtedness” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Cimarex Lenders” has the meaning assigned to such term in the recitals
hereto.

 

“Existing Cimarex Loan Documents” has the meaning assigned to such term in the
preamble hereto.

 

“Existing Cimarex Mortgages” means the mortgages, deeds of trust, security
agreements, assignments, pledges and other documents, instruments and
agreements, which establish Liens on certain of the Borrowing Base Properties to
secure the obligations, Indebtedness and liabilities of Borrower under the
Existing Cimarex Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

“Existing Indebtedness” means, collectively, the Existing Cimarex Indebtedness
and the Existing MHR Indebtedness.

 

“Existing Letter of Credit” means that certain letter of credit, Number S-15235,
dated May 19, 2003, in the original stated amount of $2,500,000, issued by
Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company)
for the account of MHR to Chevron U.S.A. Inc. as beneficiary.

 

“Existing MHR Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing MHR Indebtedness” has the meaning assigned to such term in the
recitals hereto.

 

“Existing MHR Lenders” has the meaning assigned to such term in the recitals
hereto.

 

“Existing MHR Mortgages” means the mortgages, deeds of trust, security
agreements, assignments, pledges and other documents, instruments and agreements
which establish Liens on MHR’s and its subsidiaries’ assets and properties to
secure the obligations, Indebtedness and liabilities of such Persons under the
Existing MHR Credit Agreement.

 

“Facility LC” is defined in Section 2.20.1 and shall include, without
limitation, the Existing Letter of Credit.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

“Facility Termination Date” means July 1, 2010, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fifty Percent Utilization Period” means any period during which the Borrowing
Base Usage Percentage on each consecutive day is and remains greater than or
equal to 50%.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any Rate Management
Transaction.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Guarantors” means each Material Subsidiary and their successors and assigns. 
As of the date hereof (and after giving effect to the Closing Transactions),
“Guarantors” means each of the Material Subsidiaries listed and identified on
the Disclosure Schedule.

 

“Guaranty” means, collectively, that certain Amended and Restated Subsidiary
Guaranty dated of even date herewith executed by the Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as it may be
amended or modified and in effect from time to time, together with any
additional Guaranty executed and delivered pursuant to Section 9.2 hereof.

 

“Highest Lawful Rate” means, on any day with respect to each Lender to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
is permitted under applicable law to contract for, take, charge or receive with
respect to such Obligations for such day.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender as appropriate to
assure that the Loan Documents are not construed to obligate any Person to pay
interest to any Lender at a rate in excess of the Highest Lawful Rate applicable
to such Lender.

 

“Increase” is defined in Section 2.5.4.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person
(other than Permitted Encumbrances), (iv) obligations which are evidenced by
notes, acceptances, or other instruments, (v) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property,
(vi) Capitalized Lease Obligations, (vii) Contingent Obligations,
(viii) obligations to reimburse issuers of Letters of Credit, (ix) obligations
with respect to payments received in consideration of oil, gas, or other
minerals yet to be acquired or produced at the time of payment (including
obligations under “take-or-pay” contracts to deliver gas in return for payments
already received and the undischarged balance of any production payment created
by such Person or for the creation of which such Person directly or indirectly
received

 

13

--------------------------------------------------------------------------------


 

payment), (x) obligations with respect to other obligations to deliver goods or
services in consideration of advance payments therefor, and (xi) other
obligations for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

 

“Indentures” means, collectively, the 9.60% Senior Notes Indenture and the
Convertible Senior Notes Indenture.

 

“Initial Engineering Report” means, collectively, the engineering report
concerning oil and gas properties of Borrower and its Subsidiaries prepared by
Borrower as of January 1, 2005 and audited by Ryder Scott Company, and the
engineering report concerning oil and gas properties of MHR prepared by DeGolyer
and McNaughton as of January 1, 2005.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
(other than Financial Contracts permitted under Section 7.11) owned by such
Person.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA
(Main Office Chicago), a national banking association, in its individual
capacity, and its successors.

 

“JPMSI” has the meaning assigned to such term in the recitals hereto.

 

“LC Fee” is defined in Section 2.20.4.

 

“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder,
and, with respect to the Existing Letter of Credit only, Deutsche Bank Trust
Company Americas in its capacity as issuer of the Existing Letter of Credit.

 

14

--------------------------------------------------------------------------------


 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.20.5.

 

“Lender Assignments” has the meaning assigned to such term in the recitals
hereto.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lenders Schedule” means Schedule 2 attached hereto.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the Lenders
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.18.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.14, the Collateral Documents and the Guaranty.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$5,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in

 

15

--------------------------------------------------------------------------------


 

an amount which would constitute Material Indebtedness (whether or not an amount
of Indebtedness constituting Material Indebtedness is outstanding thereunder).

 

“Material Subsidiary” means a Subsidiary of Borrower that owns a Substantial
Portion of the Property of Borrower and its Subsidiaries.  As of the date hereof
(and after giving effect to the Closing Transactions), “Material Subsidiary”
means each of the Borrower’s Subsidiaries listed and identified as a Material
Subsidiary on the Disclosure Schedule.

 

“Maximum Credit Amount” means One Billion Dollars ($1,000,000,000).

 

 “Merger Documents” means, collectively, the MHR/CNAC Merger Documents and the
Borrower/MHR Merger Documents.

 

“Mergers” means, collectively, the MHR/CNAC Merger and the Borrower/MHR Merger.

 

“MHR” has the meaning assigned to such term in the recitals hereto.

 

“MHR/CNAC Merger” means, collectively, (i) the merger of CNAC with and into MHR
pursuant to, and in accordance with, the MHR/CNAC Merger Documents, with MHR
being the surviving corporation as a Wholly-Owned Subsidiary of Borrower, and,
upon the effectiveness of which, the existence of CNAC shall cease, and (ii) the
other reorganization transactions contemplated by the MHR/CNAC Merger Agreement.

 

“MHR/CNAC Merger Agreement” means the Agreement and Plan of Merger, as the same
may be amended, dated as of January 25, 2005 among Borrower, CNAC and MHR.

 

“MHR/CNAC Merger Articles” means those certain Articles of Merger dated as of
June 7, 2005, executed by MHR and CNAC and filed on June 7, 2005 with the
Secretary of State of Nevada to effect the MHR/CNAC Merger in Nevada, and
certified copies of which shall subsequently be filed in such jurisdictions as
Administrative Agent shall require.

 

“MHR/CNAC Merger Documents” means the MHR/CNAC Merger Agreement, the MHR/CNAC
Merger Articles, and all other material documents, instruments and agreements
executed and/or delivered by Borrower, CNAC and/or MHR pursuant to the MHR/CNAC
Merger Agreement or in connection with the MHR/CNAC Merger.

 

“Minimum Collateral Amount” means with respect to any Aggregate Commitment, 75%
of the Required Reserve Value established by Administrative Agent to support
such Aggregate Commitment.

 

“Modify” and “Modification” are defined in Section 2.20.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means, collectively, all deeds of trust and mortgages included in the
Collateral Documents.

 

16

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Note” is defined in Section 2.14(iv).

 

“Notice of Assignment” is defined in Section 15.3.2.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” is defined in Section 3.3(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

 

“Participants” is defined in Section 15.2.1.

 

“Payment Date” means the last day of each fiscal quarter of Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“PDP Reserves” means Proved Reserves that are categorized as both “Developed”
and “Producing” in the SPE Definitions.

 

“Permitted Bond Documents” means, collectively, the indenture, senior unsecured
notes, senior subordinated notes, all guarantees of any such notes, and all
other agreements, documents or instruments executed and delivered by the
Borrower or any of its Subsidiaries in connection with, or pursuant to, the
issuance of the Permitted Bond Indebtedness.

 

“Permitted Bond Indebtedness” means Indebtedness of the Borrower resulting from
a single issue of the Borrower’s senior unsecured notes or senior unsecured
subordinated notes in

 

17

--------------------------------------------------------------------------------


 

an aggregate outstanding principal amount of not greater than $200,000,000, and
which Indebtedness (a) is not subject to negative covenants or events of default
(or other provisions which have the same effect as negative covenants or events
of default) which have not been approved by the Administrative Agent, (b) has a
coupon or interest rate not in excess of 9.0% per annum, (c) shall not mature
sooner than the date which is one year following the Facility Termination Date,
(d) is not secured by any assets of the Borrower or its Subsidiaries, and (e) is
evidenced and governed by an indenture and related documentation containing
customary terms and conditions for senior unsecured notes or senior unsecured
subordinated notes of like tenor and amount, each of which shall be satisfactory
to the Administrative Agent in its sole reasonable discretion.

 

“Permitted Encumbrances” means any Lien permitted by Section 7.6.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means Schedule 1 attached hereto.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Proved Reserves” means “Proved Reserves” as defined in the SPE Definitions.

 

“Purchasers” is defined in Section 15.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index

 

18

--------------------------------------------------------------------------------


 

swap, equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.  Notwithstanding the
foregoing, a “Rate Management Transaction” shall not include any contract for
the purchase and sale of natural gas or oil entered into in the ordinary course
of business and on customary trade terms.

 

“Redetermination” means a Scheduled Redetermination, a Special Redetermination,
or a redetermination of the Borrowing Base pursuant to Section 2.6.6.

 

“Register” is defined in Section 15.3.3.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the Aggregate Outstanding
Credit Exposure.

 

“Required Reserve Value” means, with respect to any Aggregate Commitment, that
portion of the Borrowing Base Properties that Administrative Agent has
determined, in its sole discretion, is necessary to support such Aggregate
Commitment.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

19

--------------------------------------------------------------------------------


 

“Restricted Payment” means (a) any Dividend and (b) any payment on account of
the purchase, redemption or other acquisition or retirement for value by a
Person of any of such Person’s capital stock (except capital stock acquired on
the conversion or exchange thereof into or for other capital stock of such
Person).

 

“Rolling Period” means (a) for the fiscal quarters ending on September 30, 2005,
December 31, 2005 and March 31, 2006, the period commencing on July 1, 2005 and
ending on the last day of such applicable fiscal quarter, and (b) for the fiscal
quarter ending on June 30, 2006, and for each fiscal quarter thereafter, any
period of four (4) consecutive fiscal quarters ending on the last day of such
applicable fiscal quarter.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.6.2.

 

“SEC” means the Securities and Exchange Commission.

 

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations owing to one or more Lenders or any affiliates of such
Lenders.

 

“Senior Note Documents” means, collectively, the Indentures, the Supplemental
Indentures, the Senior Notes, all guarantees of the Senior Notes, and all other
agreements, documents or instruments executed and delivered by the Borrower, MHR
or any of their Subsidiaries in connection with, or pursuant to, the issuance
and/or assumption of the Senior Notes.

 

“Senior Notes” means, collectively, the 9.60% Senior Notes and the Convertible
Senior Notes.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Special Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.6.3 or Section 2.6.4.

 

20

--------------------------------------------------------------------------------


 

“SPE Definitions” means the Definitions for Oil and Gas Reserves promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled,
provided that associations, joint ventures or other relationships (a) which are
established pursuant to a standard form operating agreement or similar agreement
or which are partnerships for purposes of federal income taxation only,
(b) which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state applicable law, and (c) whose businesses
are limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.  For purposes of this
Agreement, Metrix Networks, Inc. shall not be deemed a “Subsidiary” of Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Supplemental Indentures” means, collectively, the 9.60% Senior Notes
Supplemental Indenture and the Convertible Senior Notes Supplemental Indenture.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Transferee” is defined in Section 15.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent

 

21

--------------------------------------------------------------------------------


 

valuation date for such Plans using PBGC actuarial assumptions for single
employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

Section 2.1.           Commitment.  From and including the date of this
Agreement and prior to the Facility Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to (i) make
Loans to the Borrower and (ii) participate in Facility LCs issued upon the
request of the Borrower, provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC, such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment and the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment.  Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow at
any time prior to the Facility Termination Date.  The Commitments to extend
credit hereunder shall expire on the Facility Termination Date.  The LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.20.

 

Section 2.2.           Required Payments; Termination.  The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations shall be paid in
full by the Borrower on the Facility Termination Date.

 

Section 2.3.           Ratable Loans.  Each Advance hereunder shall consist of
Loans made from the several Lenders ratably according to their Pro Rata Shares.

 

Section 2.4.           Types of Advances.  The Advances may be Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Section 2.9 and Section 2.10.

 

Section 2.5.           Commitment Fee; Initial Aggregate Commitment; Changes in
Aggregate Commitment.

 

2.5.1.       The initial Aggregate Commitment is $500,000,000, and
Administrative Agent has notified Borrower of the Required Reserve Value for
such Aggregate Commitment.

 

22

--------------------------------------------------------------------------------


 

2.5.2.       The Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share a commitment fee at a per
annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date.  All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder.

 

2.5.3.       Once during each period between Scheduled Redeterminations, the
Borrower may reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $10,000,000, upon at least three Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the Aggregate Outstanding Credit Exposure.

 

2.5.4.       So long as no Default or Unmatured Default has occurred and is
continuing, the Borrower shall have the right to increase the Aggregate
Commitment by obtaining additional Commitments (the amount of such increase is
herein called the “Increase”), either from one or more of the Lenders or another
lending institution provided that (a) Borrower shall have notified
Administrative Agent of the amount of the Increase and Administrative Agent
shall have notified Borrower and Lenders of the Required Reserve Value for the
Aggregate Commitment as increased by the Increase, (b) each Lender shall have
had the option to increase its Commitment by its Pro Rata Share of the Increase,
(c) the Administrative Agent shall have approved the identity of any such new
Lender, such approval not to be unreasonably withheld, (d) any such new Lender
shall have assumed all of the rights and obligations of a “Lender” hereunder,
(e) the procedure described in Section 15.6 shall have been complied with,
(f) first Liens (subject only to Permitted Encumbrances) shall have been created
by Mortgages in favor of Administrative Agent in the Minimum Collateral Amount
of the Borrowing Base Properties (based upon the new Required Reserve Value as
described above), and (g) after giving effect to the Increase, the Aggregate
Commitment shall not exceed the Borrowing Base.

 

Section 2.6.           Borrowing Base and Required Reserve Value.

 

2.6.1.       During the period from the date hereof to the first Determination
Date the Borrowing Base shall be $825,000,000.

 

2.6.2.       By March 31 and September 30 of each year beginning September 30,
2005, Borrower shall furnish to each Lender all information, reports and data
that Administrative Agent has then requested concerning the businesses and
properties (including their oil and gas properties and interests and the
reserves and production relating thereto) of Borrower and its Subsidiaries,
together with the Engineering Report.  Within 30 days after receiving such
information, reports and data, or as promptly thereafter as practicable,
Required Lenders shall agree upon an amount for the Borrowing Base (provided
that all Lenders must agree to any increase in the Borrowing Base) and
Administrative Agent shall by notice to Borrower designate such amount as the
new Borrowing Base available to Borrower hereunder and the Required Reserve
Value for the Aggregate Commitment then in effect, which designation shall take
effect immediately on the date such notice is sent (herein called a
“Determination Date”) and shall

 

23

--------------------------------------------------------------------------------


 

remain in effect until but not including the next date as of which the Borrowing
Base is redetermined.  If Borrower does not furnish all such information,
reports and data by the date specified in the first sentence of this Section,
Administrative Agent may nonetheless designate the Borrowing Base and the
Required Reserve Value at any amount which Required Lenders determine and may
redesignate the Borrowing Base and the Required Reserve Value from time to time
thereafter until each Lender receives all such information, reports and data,
whereupon Required Lenders shall designate a new Borrowing Base and Required
Reserve Value as described above.  Required Lenders shall determine the amount
of the Borrowing Base based upon the loan collateral value which they in their
discretion assign to the various oil and gas properties included in the
Collateral at the time in question and based upon such other credit factors
(including without limitation the assets, liabilities, cash flow, hedged and
unhedged exposure to price, foreign exchange rate, and interest rate changes,
business, properties, prospects, management and ownership of Borrower and its
Subsidiaries) as they in their discretion deem significant.  It is expressly
understood that Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base or the Required Reserve Value at any
particular amount, whether in relation to the Aggregate Commitment or otherwise.

 

2.6.3.       In addition to Scheduled Redeterminations, Required Lenders shall
be permitted to make a Special Redetermination of the Borrowing Base once in
each calendar year.  Any request by Required Lenders pursuant to this
Section 2.6.3 shall be submitted to Administrative Agent and Borrower.

 

2.6.4.       In addition to Scheduled Redeterminations, Borrower shall be
permitted to request a Special Redetermination of the Borrowing Base once in
each calendar year.  Such request shall be submitted to Administrative Agent and
Lenders and at the time of such request Borrower shall (x) deliver to
Administrative Agent and each Lender an Engineering Report, and (y) notify
Administrative Agent and each Lender of the Borrowing Base requested by Borrower
in connection with such Special Redetermination.

 

2.6.5.       Any Special Redetermination shall be made by Lenders in accordance
with the procedures and standards set forth in Section 2.6.2; provided, that, no
Engineering Report will be required to be delivered to Administrative Agent and
Lenders in connection with any Special Redetermination requested by Required
Lenders pursuant to Section 2.6.3.

 

2.6.6.       In addition to Scheduled Redeterminations and Special
Redeterminations, Administrative Agent and/or Required Lenders shall be
permitted to initiate and cause a redetermination of the Borrowing Base
simultaneously with (or within five (5) Business Days of) the consummation of
(a) the issuance by the Borrower of any Permitted Bond Indebtedness, and/or (b)
any lease, sale or other disposition of any Property of the Borrower and its
Subsidiaries pursuant to Section 7.4(iv)(A), which lease, sale or other
disposition relates to Property constituting more than 10% of the Engineered
Value of the Borrowing Base Properties as determined by Administrative Agent in
its sole discretion.  Any redetermination of the Borrowing Base pursuant to this
Section 2.6.6 shall be made by Lenders in accordance with the procedures and
standards set forth in Section 2.6.2; provided, that, no Engineering Report will
be required to be delivered to Administrative Agent and Lenders in connection
with any redetermination of the Borrowing Base pursuant to this Section 2.6.6.

 

24

--------------------------------------------------------------------------------


 

Section 2.7.           Minimum Amount of Each Advance.  Each Eurodollar Advance
shall be in the minimum amount of $3,000,000 (and in multiples of $500,000 if in
excess thereof), and each Floating Rate Advance shall be in the minimum amount
of $1,000,000 (and in multiples of $500,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

 

Section 2.8.           Principal Payments.

 

(a)           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances, or, in
a minimum aggregate amount of $1,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon two
Business Days’ prior notice to the Administrative Agent.  The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.5 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $3,000,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Administrative
Agent.

 

(b)           Mandatory Payments.  If at any time (i) the Aggregate Outstanding
Credit Exposure is in excess of the Aggregate Commitment (in this Section, such
excess is called a “Deficiency”), Borrower shall, except as otherwise provided
below, within 90 days after Administrative Agent gives notice of such fact to
Borrower, prepay the principal of the Loans in an aggregate amount at least
equal to such Deficiency (or, if the Loans have been paid in full, deposit into
the Facility LC Collateral Account the amount required to eliminate the
Deficiency), or (ii) the Borrower or any of its Subsidiaries become obligated to
prepay all or any portion of the Senior Notes, any Permitted Bond Indebtedness
or any Indebtedness evidenced by a 9.60% Senior Notes Refinancing, as a result
of acceleration (or similar action) after a default or event of default
thereunder or with respect thereto, the Borrower or its Subsidiaries shall,
prior to any such prepayment, and except as otherwise provided and permitted by
Section 7.14(c), prepay the Loans and reduce the Commitments in full. 
Notwithstanding anything to the contrary contained herein, upon any
redetermination of the Borrowing Base pursuant to Section 2.6.6 which results in
a Deficiency (or increase in any existing Deficiency), the Borrower shall
promptly, but in all events within two (2) Business Days after the
Administrative Agent gives notice of such Deficiency (or increase in such
Deficiency) to the Borrower, prepay the principal of the Loan in an aggregate
amount at least equal to such Deficiency (or increase in any previously existing
Deficiency) or, if the Loans have been paid in full, deposit into the Facility
LC Collateral Account the amount required to eliminate the Deficiency (or
increase in any previously existing Deficiency).  Each payment of principal
under this Section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid.  Any principal or interest prepaid pursuant to this
Section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

Section 2.9.           Method of Selecting Types and Interest Periods for new
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the

 

25

--------------------------------------------------------------------------------


 

same Business Day as the Borrowing Date of each Floating Rate Advance and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance,

 

(ii)           the aggregate amount of such Advance,

 

(iii)          the Type of Advance selected, and

 

(iv)          in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XVI.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

Section 2.10.        Conversion and Continuation of Outstanding Advances. 
Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.10 or are repaid in accordance with Section 2.8.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.8 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to the terms of Section 2.7, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 10:00 a.m. (Chicago time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation,

 

(ii)           the aggregate amount and Type of the Advance which is to be
converted or continued, and

 

(iii)          the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

 

Section 2.11.        Changes in Interest Rate, etc.  Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a

 

26

--------------------------------------------------------------------------------


 

Floating Rate Advance pursuant to Section 2.10, to but excluding the date it is
paid or is converted into a Eurodollar Advance pursuant to Section 2.10, at a
rate per annum equal to the Floating Rate for such day.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. 
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Section 2.9 and
Section 2.10 and otherwise in accordance with the terms hereof.  No Interest
Period may end after the Facility Termination Date.

 

Section 2.12.        Rates Applicable After Default.  Notwithstanding anything
to the contrary contained in Section 2.9, Section 2.10 or Section 2.11, during
the continuance of a Default or Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower, declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrower,
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum and (iii) the LC Fee shall be increased by 2% per annum,
provided that, during the continuance of a Default under Section 10.6 or
Section 10.7, the interest rates set forth in clauses (i) and (ii) above and the
increase in the LC Fee set forth in clause (iii) above shall be applicable to
all Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

Section 2.13.        Method of Payment.

 

2.13.1.     All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XVI, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by noon (local
time) on the date when due and shall (except in the case of Reimbursement
Obligations for which the LC Issuer has not been fully indemnified by the
Lenders, or as otherwise specifically required hereunder) be applied ratably by
the Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XVI
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with JPMorgan for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder.  Each reference to the Administrative Agent in this
Section 2.13 shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.20.

 

27

--------------------------------------------------------------------------------


 

2.13.2.     When Administrative Agent collects or receives proceeds of
Collateral, Administrative Agent shall distribute all money so collected or
received, and Administrative Agent and each Lender shall apply all such money so
distributed, as follows:

 

(a)           first, for the payment of all Secured Obligations which are then
due and if such money is insufficient to pay all such Secured Obligations, first
to any reimbursements due Administrative Agent under Section 12.6 and then to
the partial payment of all other Secured Obligations then due in proportion to
the amounts thereof, or as Administrative Agent and Lender shall otherwise
agree;

 

(b)           then for the prepayment of the Secured Obligations; and

 

(c)           last, for the payment or prepayment of any other indebtedness or
obligations secured by the Collateral.

 

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with
Section 2.8.  All distributions of amounts described in any of subsections (b)
or (c) above shall be made by Administrative Agent pro rata to each Lender (or
its affiliate, as applicable) then owed Secured Obligations described in such
subsection in proportion to all amounts owed to Administrative Agent and all
Lenders (or their affiliates, as applicable) which are described in such
subsection; provided that if any Lender then owes payments to LC Issuer for the
purchase of a participation under Section 2.20.5 or to Administrative Agent
under Section 13.8, any amounts otherwise distributable under this Section to
such Lender shall be deemed to belong to LC Issuer, or Administrative Agent,
respectively, to the extent of such unpaid payments, and Administrative Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender.

 

Section 2.14.        Evidence of Indebtedness.

 

(i)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(ii)           The Administrative Agent shall also maintain accounts in which it
will record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(iii)          The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

28

--------------------------------------------------------------------------------


 

(iv)          Each Lender’s Loans and interest thereon shall at all times be
evidenced by a promissory note in the form of Exhibit A hereto (each a “Note”)
payable to the order of such Lender.

 

Section 2.15.        Telephonic Notices.  The Borrower hereby authorizes the
Lenders and the Administrative Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically.  The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

 

Section 2.16.        Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity.  Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity. 
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period.  Interest, commitment fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year. 
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment.  If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

Section 2.17.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.  The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

Section 2.18.        Lending Installations.  Each Lender may book its Loans and
its participation in any LC Obligations and the LC Issuer may book the Facility
LCs at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its

 

29

--------------------------------------------------------------------------------


 

Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation and the Loans, Facility LCs, participations in
LC Obligations and any Notes issued hereunder shall be deemed held by each
Lender or the LC Issuer, as the case may be, for the benefit of any such Lending
Installation.  Each Lender and the LC Issuer may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XVI, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.

 

Section 2.19.        Non-Receipt of Funds by the Administrative Agent.  Unless
the Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

Section 2.20.        Facility LCs.

 

2.20.1.     Issuance.  The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial letters of credit
(each, together with the Existing Letter of Credit, a “Facility LC”) and to
renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $50,000,000 and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment.  No Facility LC shall
have an expiry date later than one year after the issuance thereof; provided
that if such expiry date is after the fifth Business Day prior to the Facility
Termination Date, Borrower shall deposit in the Facility LC Collateral Account
on such fifth Business Day immediately available funds in an amount equal to or
greater than the undrawn amount of such Facility LC.

 

2.20.2.     Participations.  Upon the issuance or Modification by the LC Issuer
of a Facility LC in accordance with this Section 2.20, and, with respect to the
Existing Letter of Credit, on the Closing Date, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably

 

30

--------------------------------------------------------------------------------


 

purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

2.20.3.     Notice.  Subject to Section 2.20.1, the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Chicago time) at least five Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported
thereby.  Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC.  The issuance or Modification by the LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

2.20.4.     LC Fees.  The Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in accordance with their respective Pro Rata
Shares, at the time of issuance of each Facility LC, a letter of credit fee
calculated at an amount equal to the greater of $500.00 or a per annum rate
equal to the Applicable Margin for Eurodollar Loans on the stated amount of such
Facility LC (each such fee described in this sentence an “LC Fee”).  The
Borrower shall also pay to the LC Issuer for its own account at the time of
issuance of each Facility LC, a fronting fee in an amount equal to 0.125% of the
initial stated amount, and documentary and processing charges in connection with
the issuance or Modification of and draws under Facility LCs in accordance with
the LC Issuer’s standard schedule for such charges as in effect from time to
time.

 

2.20.5.     Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”).  The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date

 

31

--------------------------------------------------------------------------------


 

of the LC Issuer’s demand for such reimbursement (or, if such demand is made
after 11:00 a.m. (Chicago time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.

 

2.20.6.     Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date.  The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5.  Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

 

2.20.7.     Obligations Absolute.  The Borrower’s obligations under this
Section 2.20 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC

 

32

--------------------------------------------------------------------------------


 

Issuer or any Lender under any liability to the Borrower.  Nothing in this
Section 2.20.7 is intended to limit the right of the Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.20.6.

 

2.20.8.     Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer. 
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.20.9.     Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur (i) by reason of or in connection with the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC.  Nothing in this Section 2.20.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

 

2.20.10.   Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors,

 

33

--------------------------------------------------------------------------------


 

officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct or the LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

 

2.20.11.   Facility LC Collateral Account.  The Borrower agrees that it will,
upon the request of the Administrative Agent or the Required Lenders and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to the LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XVI,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 11.1.  The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations.  The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of JPMorgan having a
maturity not exceeding 30 days.  Nothing in this Section 2.20.11 shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 11.1.

 

2.20.12.   Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

Section 2.21.        Replacement of Lender.  If the Borrower is required
pursuant to Section 3.1, Section 3.2 or Section 3.5 to make any additional
payment to any Lender or if any Lender’s obligation to make or continue, or to
convert Floating Rate Advances into, Eurodollar Advances shall be suspended
pursuant to Section 3.4 (any Lender so affected an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 15.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (a) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under

 

34

--------------------------------------------------------------------------------


 

Section 3.1, Section 3.2 and Section 3.5, and (b) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

 

Section 2.22.        Limitation of Interest.  The Borrower, the Administrative
Agent and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws.  Accordingly, the provisions of this
Section 2.22 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.22, even if such provision declares that it controls.  As used in
this Section 2.22, the term “interest” includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law, provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of the Obligations.  In no event shall the Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate.  None of the terms and provisions contained in this
Agreement or in any other Loan Document which directly or indirectly relate to
interest shall ever be construed without reference to this Section 2.22, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

Section 3.1.           Yield Protection.  If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender or applicable Lending Installation or the LC Issuer with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

 

(i)            subjects any Lender or any applicable Lending Installation or the
LC Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

 

(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending

 

35

--------------------------------------------------------------------------------


 

Installation or the LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

(iii)          imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation or the LC Issuer
of making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or the LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or the LC Issuer, as the case may be,
the Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.

 

Section 3.2.           Changes in Capital Adequacy Regulations.  If a Lender or
the LC Issuer determines the amount of capital required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation controlling such Lender or the LC
Issuer is increased as a result of a Change, then, within 15 days of demand by
such Lender or the LC Issuer, the Borrower shall pay such Lender or the LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or the LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
the LC Issuer’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or the LC Issuer or any Lending Installation or any
corporation controlling any Lender or the LC Issuer.  “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

36

--------------------------------------------------------------------------------


 

Section 3.3.                                Taxes.

 

(i)                                     All payments by the Borrower to or for
the account of any Lender, the LC Issuer or the Administrative Agent hereunder
or under any Note or Facility LC Application shall be made free and clear of and
without deduction for any and all Taxes.  If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, the LC Issuer or the Administrative Agent, to the extent not prohibited
by applicable law, (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.3) such Lender, the LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (b) the Borrower
shall make such deductions, (c) the Borrower shall pay the full amount deducted
to the relevant authority in accordance with applicable law and (d) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(ii)                                  In addition, the Borrower hereby agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or Facility LC Application or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note or
Facility LC Application (“Other Taxes”).

 

(iii)                               The Borrower hereby agrees to indemnify the
Administrative Agent, the LC Issuer and each Lender for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
on amounts payable under this Section 3.3) paid by the Administrative Agent, the
LC Issuer or such Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, the LC Issuer or such Lender makes demand therefor pursuant to
Section 3.6.

 

(iv)                              Each Lender that is not incorporated under the
laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, (i) deliver to the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Administrative Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without

 

37

--------------------------------------------------------------------------------


 

limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

(v)                                 For any period during which a Non-U.S.
Lender has failed to provide the Borrower with an appropriate form pursuant to
clause (iv) above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.3 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (iv) above,
the Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

 

(vi)                              Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement or any Note pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

(vii)                           If the U.S. Internal Revenue Service or any
other governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent).  The obligations of the Lenders under this Section 3.3(vii) shall
survive the payment of the Obligations and termination of this Agreement.

 

Section 3.4.                                Availability of Types of Advances. 
If any Lender determines that maintenance of its Eurodollar Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required Lenders
determine that (i) deposits of a type and maturity appropriate to match fund
Eurodollar Advances are not available or (ii) the interest rate applicable to
Eurodollar Advances does not accurately reflect the cost of making or
maintaining Eurodollar Advances, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any

 

38

--------------------------------------------------------------------------------


 

affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.5.

 

Section 3.5.                                Funding Indemnification.  If any
payment of a Eurodollar Advance occurs on a date which is not the last day of
the applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Advance is not made on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

 

Section 3.6.                                Lender Statements; Survival of
Indemnity.  To the extent reasonably possible, each Lender shall designate an
alternate Lending Installation with respect to its Eurodollar Loans to reduce
any liability of the Borrower to such Lender under Section 3.1, Section 3.2, and
Section 3.3 or to avoid the unavailability of Eurodollar Advances under
Section 3.4, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender.  Each Lender shall deliver a written statement
of such Lender to the Borrower (with a copy to the Administrative Agent) as to
the amount due, if any, under Section 3.1, Section 3.2, Section 3.3, or
Section 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error. 
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement.  The
obligations of the Borrower under Section 3.1, Section 3.2, Section 3.3, and
Section 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1.                                Initial Credit Extension.  The
Lenders shall not be required to make the initial Credit Extension hereunder
unless:

 

4.1.1.                     The Borrower has furnished to the Administrative
Agent the following, with sufficient copies for the Lenders:

 

(i)                                     Copies of the certificate or articles of
incorporation, certificate or articles of organization, certificate of
partnership or comparable charter documents of the Borrower and each Material
Subsidiary, together with all amendments, and a certificate of existence, good
standing and foreign qualification for the Borrower and each Material
Subsidiary, each certified by the appropriate governmental officer in the
Borrower’s and each such Material Subsidiary’s applicable jurisdiction of
incorporation or organization and, with

 

39

--------------------------------------------------------------------------------


 

respect to foreign qualification certificates, in such jurisdictions as the
Administrative Agent has requested.

 

(ii)                                  Copies, certified by the Secretary or
Assistant Secretary of the Borrower and each Material Subsidiary, as applicable,
of its by-laws, regulations or comparable charter documents, and all amendments
thereto, and of its Board of Directors’ (or comparable authority) resolutions
(or comparable authorizations) and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which the Borrower and/or
such Material Subsidiaries are a party and the consummation of the Mergers and
the other Closing Transactions.

 

(iii)                               An incumbency certificate, executed by the
Secretary or Assistant Secretary of the Borrower and each Material Subsidiary,
as applicable, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Borrower and such Material
Subsidiaries authorized to sign the Loan Documents to which the Borrower and/or
such Material Subsidiaries are a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.

 

(iv)                              A certificate, signed by the chief financial
officer of the Borrower, stating that on the initial Credit Extension Date no
Default or Unmatured Default has occurred and is continuing.

 

(v)                                 A written opinion of counsel to the Borrower
and the Guarantors, addressed to the Administrative Agent and the Lenders in
substantially the form of Exhibit D.

 

(vi)                              A Note payable to the order of each Lender.

 

(vii)                           If the initial Credit Extension will be the
issuance of a Facility LC, a properly completed Facility LC Application.

 

(viii)                        The Guaranty and the Collateral Documents to be
delivered on the Closing Date pursuant to Article IX.

 

(ix)                                The insurance certificate described in
Section 5.19.

 

(x)                                   Initial Engineering Report.

 

(xi)                                A copy of each Closing Document requested by
the Administrative Agent, duly executed and delivered by each party thereto,
together with a certificate from an Authorized Officer of Borrower certifying
that such copies are accurate and complete and represent the complete
understanding and agreement of the parties with respect to the subject matter
thereof.

 

(xii)                             Such other documents as any Lender or its
counsel may have reasonably requested.

 

40

--------------------------------------------------------------------------------


 

4.1.2.                     The following additional conditions shall have been
satisfied:

 

(i)                                     The Closing Transactions, including,
without limitation, the completion and consummation of the Mergers, shall have
been consummated on the terms set forth in the Closing Documents.

 

(ii)                                  All fees and expenses owing by Borrower or
its Subsidiaries to Administrative Agent shall have been paid, including
attorneys fees.

 

All documents executed or submitted pursuant to this Section 4.1 by and on
behalf of Borrower or any of its Subsidiaries shall be in form and substance
satisfactory to Administrative Agent and its counsel.  The obligations of the
Lenders to make Loans and of the LC Issuer to issue a Facility LC hereunder
shall not become effective unless each of the foregoing conditions is satisfied
at or prior to 2:00 p.m., Chicago, Illinois time, on June 13, 2005.  Upon
satisfaction of each of the conditions set forth in this Section 4.1, including,
without limitation, the completion and consummation of the Mergers, Borrower and
Administrative Agent shall execute and deliver the Certificate of
Effectiveness.  Upon the execution and delivery of the Certificate of
Effectiveness, the Existing Cimarex Credit Agreement shall automatically and
completely be amended and restated on the terms set forth herein without
necessity of any other action on the part of any Lender, Administrative Agent or
Borrower.  Until the execution and delivery of the Certificate of Effectiveness,
the Existing Cimarex Credit Agreement shall remain in full force and effect in
accordance with its terms.  Each Lender hereby authorizes Administrative Agent
to execute the Certificate of Effectiveness on its behalf and acknowledges and
agrees that the execution of the Certificate of Effectiveness by Administrative
Agent shall be binding on each such Lender.

 

Section 4.2.                                Each Credit Extension.  The Lenders
shall not be required to make any Credit Extension unless on the applicable
Credit Extension Date:

 

(i)                                     There exists no Default or Unmatured
Default.

 

(ii)                                  The representations and warranties
contained in Article V are true and correct as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

 

(iii)                               All legal matters incident to the making of
such Credit Extension shall be satisfactory to the Lenders and their counsel.

 

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.2(i) and
Section 4.2(ii) have been satisfied.  Any Lender may require a duly completed
compliance certificate in substantially the form of Exhibit B as a condition to
making a Credit Extension.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants (which representations and warranties are
true and correct on the date hereof (and after giving effect to the Closing
Transactions), and will be true and correct on the occasion of each Credit
Extension, except to the extent that such representations and warranties are
expressly limited to an earlier date) to the Lenders that:

 

Section 5.1.                                Existence and Standing.  Each of the
Borrower and its Subsidiaries is a corporation, partnership (in the case of
Subsidiaries only) or limited liability company duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

 

Section 5.2.                                Authorization and Validity.  Each of
the Borrower and its Subsidiaries has the power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder.  The execution and delivery by the Borrower and its
Subsidiaries of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate (or
other organizational) proceedings, and the Loan Documents to which the Borrower
and its Subsidiaries are a party constitute legal, valid and binding obligations
of the Borrower and such Subsidiaries enforceable against the Borrower and its
Subsidiaries in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

Section 5.3.                                No Conflict; Government Consent. 
Neither the execution and delivery by the Borrower or its Subsidiaries of the
Loan Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof, nor the
consummation of the Closing Transactions, will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or (ii) the Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture (including, without limitation, the Indentures), instrument or
agreement (including, without limitation, any Permitted Bond Document or
9.60% Senior Notes Refinancing Document) to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement (including, without limitation, any Permitted Bond Document or
9.60% Senior Notes Refinancing Document).  No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Subsidiaries, is required to be
obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the

 

42

--------------------------------------------------------------------------------


 

borrowings under this Agreement, the payment and performance by the Borrower of
the Obligations, the legality, validity, binding effect or enforceability of any
of the Loan Documents, or the consummation of the Closing Transactions.

 

Section 5.4.                                Financial Statements.  The audited
annual and unaudited quarterly, consolidated financial statements of Borrower
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

 

Section 5.5.                                Material Adverse Change.  Since
December 31, 2004 there has been no change in the business, Property, prospects,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.6.                                Taxes.  The Borrower and its
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided in accordance with
Agreement Accounting Principles and as to which no Lien exists.  No tax liens
have been filed and no claims are being asserted with respect to any such
taxes.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.

 

Section 5.7.                                Litigation and Contingent
Obligations.  There is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries has any material Contingent Obligations not provided
for or disclosed in the financial statements referred to in Section 5.4 or in
the Disclosure Schedule.

 

Section 5.8.                                Subsidiaries.  The Disclosure
Schedule contains an accurate list of all Subsidiaries of the Borrower as of the
date of this Agreement (and after giving effect to the Closing Transactions),
setting forth (i) their respective jurisdictions of organization, (ii) the
percentage of their respective capital stock or other ownership interests owned
by the Borrower or other Subsidiaries, and (iii) which of such Subsidiaries are
Material Subsidiaries as of the date hereof.  All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 

Section 5.9.                                ERISA.  The Unfunded Liabilities of
all Single Employer Plans do not in the aggregate exceed $500,000.  Neither the
Borrower nor any other member of the Controlled Group has incurred, or is
reasonably expected to incur, any withdrawal liability to

 

43

--------------------------------------------------------------------------------


 

Multiemployer Plans.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan except as disclosed in
the Disclosure Schedule.

 

Section 5.10.                         Accuracy of Information.  No information,
exhibit or report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the Closing
Transactions or in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

Section 5.11.                         Regulation U.  Margin stock (as defined in
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

 

Section 5.12.                         Material Agreements.  Neither the Borrower
nor any Subsidiary is a party to any agreement or instrument or subject to any
charter or other corporate restriction that could reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default could reasonably be expected to have a Material Adverse Effect.

 

Section 5.13.                         Compliance With Laws.  The Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property except for
any failure to comply with any of the foregoing which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.14.                         Ownership of Properties.  Except for
matters that would not have a Material Adverse Effect, each of Borrower and its
Subsidiaries has (after giving effect to the Closing Transactions) good and
defensible title to all of its material properties and assets purported to be
owned by it, including, without limitation, all properties and assets reflected
on the financial statements referred to in Section 5.4, free and clear of all
Liens, encumbrances, or adverse claims other than Permitted Encumbrances and of
all impediments to the use of such properties and assets in such of Borrower and
its Subsidiaries’ business, except that no representation or warranty is made
with respect to any oil, gas or mineral property or interest to which no proved
oil or gas reserves are properly attributed.  Each of Borrower and its
Subsidiaries owns the net interests in production attributable to the wells and
units evaluated in the Initial Engineering Report and which are included in
Engineered Value subject to Permitted Encumbrances.  The ownership of such
properties does not in the aggregate in any material respect obligate Borrower
or any of its Subsidiaries consolidated financial statements provided to
Administrative Agent as owned by Borrower and its Subsidiaries to bear the costs
and expenses

 

44

--------------------------------------------------------------------------------


 

relating to the maintenance, development and operations of such properties in an
amount materially in excess of the working interest of such properties set forth
in the Initial Engineering Reports.  Upon delivery of each Engineering Report
furnished to the Lenders pursuant to Section 6.1(ix) and Section 6.1(x), the
statements made in the preceding sentences of this Section shall be true with
respect to such Engineering Report.  Each of Borrower and its Subsidiaries
possesses all licenses, permits, franchises, patents, copyrights, trademarks and
trade names, and other intellectual property (or otherwise possesses the right
to use such intellectual property without violation of the rights of any other
Person) which are necessary to carry out its business as presently conducted and
as presently proposed to be conducted hereafter, and none of Borrower or its
Subsidiaries is in violation in any material respect of the terms under which it
possesses such intellectual property or the right to use such intellectual
property, except with respect to such types of property having an aggregate
value of less than $6,000,000.

 

Section 5.15.                         Plan Assets; Prohibited Transactions.  The
Borrower is not an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

 

Section 5.16.                         Environmental Matters.  In the ordinary
course of its business, the officers of the Borrower consider the effect of
Environmental Laws on the business of the Borrower and its Subsidiaries, in the
course of which they identify and evaluate potential risks and liabilities
accruing to the Borrower due to Environmental Laws.  On the basis of this
consideration, and after giving effect to the Closing Transactions, the Borrower
has concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.17.                         Investment Company Act.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

Section 5.18.                         Public Utility Holding Company Act. 
Neither the Borrower nor any Subsidiary is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

Section 5.19.                         Insurance.  The certificate signed by the
President or Chief Financial Officer of the Borrower, that attests to the
existence and adequacy of, and summarizes, the property and casualty insurance
program carried by the Borrower with respect to itself and its Subsidiaries and
that has been furnished by the Borrower to the Administrative Agent and the
Lenders, is complete and accurate.  This summary includes the insurer’s or
insurers’ name(s),

 

45

--------------------------------------------------------------------------------


 

policy number(s), expiration date(s), amount(s) of coverage, type(s) of
coverage, exclusion(s), and deductibles.  This summary also includes similar
information, and describes any reserves, relating to any self-insurance program
that is in effect.

 

Section 5.20.                         Solvency.

 

(i)                                     Immediately after the consummation of
the Closing Transactions and immediately following the making of each Loan, if
any, made on the date hereof and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(ii)                                  The Borrower does not intend to, or to
permit any of its Subsidiaries to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

Section 5.21.                         Closing Documents.  Borrower has provided
to Administrative Agent a true, correct and complete copy of each Closing
Document requested by the Administrative Agent, including all amendments and
modifications thereto (whether characterized as an amendment, modification,
waiver, consent or similar document).  No material rights or obligations of any
party to any of the Closing Documents have been waived and no party to any of
the Closing Documents is in default of its obligations or in breach of any
representations or warranties made thereunder.  Each of the Closing Documents is
a valid, binding and enforceable obligation of each party thereto in accordance
with its terms, and is in full force and effect.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

Section 6.1.                                Financial Report.  The Borrower will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Lenders:

 

46

--------------------------------------------------------------------------------


 

(i)                                     Within 95 days after the close of each
of its Fiscal Years or within 5 days after such earlier day as such financial
statements are required to be filed with the SEC as part of an annual report on
Form 10-K or any successor form, an unqualified audit report certified by KPMG
LLP or other independent certified public accountants acceptable to the Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period and statements of operations, stockholders equity and cash flows,
accompanied by any management letter prepared by said accountants.

 

(ii)                                  Within 50 days after the close of the
first three quarterly periods of each of its Fiscal Years, or within 5 days
after such earlier day as such financial statements are required to be filed
with the SEC as part of a quarterly report on Form 10Q or any successor form,
for itself and its Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and statements of operations, stockholders equity and
cash flows for the period from the beginning of such Fiscal Year to the end of
such quarter, all certified by its chief financial officer.

 

(iii)                               Together with the financial statements
required under Section 6.1(i) and Section 6.1(ii), copies of all certifications
made by officers of Borrower to the SEC in connection with such financial
statements and a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.

 

(iv)                              Within 270 days after the close of each Fiscal
Year, a statement of the Unfunded Liabilities of each Single Employer Plan, if
any, certified as correct by an actuary enrolled under ERISA.

 

(v)                                 As soon as possible and in any event within
10 days after the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto.

 

(vi)                              As soon as possible and in any event within 10
days after receipt by the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

 

(vii)                           Promptly upon the furnishing thereof to the
stockholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished.

 

(viii)                        Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which the Borrower or any of its Subsidiaries files with the Securities and
Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

(ix)                                By March 31 of each year, an Engineering
Report prepared as of the preceding January 1, by petroleum engineers who are
employees of Borrower and audited by Ryder Scott Company, or other independent
petroleum engineers chosen by Borrower and acceptable to Required Lenders,
concerning all oil and gas properties and interests owned by any Borrower and
its Subsidiaries which are located in or offshore of the United States and which
have attributable to them proved oil or gas reserves.  This reserve audit
described above shall encompass a review of the reserves associated with oil and
gas properties comprising at least 80% of the value stated in the report.  The
Engineering Report shall be satisfactory to Administrative Agent, shall contain
sufficient information to enable Borrower to meet the reporting requirements
concerning oil and gas reserves contained in Regulations S-K and S-X promulgated
by the SEC, shall take into account any “over/under produced” status under gas
balancing arrangements, and shall contain information and analysis comparable in
scope to that contained in the Initial Engineering Report.  This report shall
distinguish (or shall be delivered together with a certificate from an
appropriate officer of Borrower which distinguishes) those properties treated in
the report which are Collateral from those properties treated in the report
which are not Collateral.

 

(x)                                   By September 30 of each year, and promptly
following notice of an additional Borrowing Base redetermination under
Section 2.6.3, an Engineering Report prepared as of the preceding June 30 (or
the first day of the preceding calendar month in the case of an additional
redetermination) by petroleum engineers who are employees of Borrower (or by the
independent engineers named above), together with an accompanying report on
property sales, property purchases and changes in categories, both in the same
form and scope as the reports in (x) above.

 

(xi)                                By March 31 and September 30 of each year,
beginning September 30, 2005, a report describing the gross volume of production
and sales attributable to production during the preceding six-month period from
the properties described in the Engineering Report in Section 6.1(ix) or
Section 6.1(x) and describing the related severance taxes, other taxes, and
leasehold operating expenses attributable thereto and incurred during such
month.

 

(xii)                             Promptly after such delivery or receipt,
copies of any financial or other report or notice delivered to, or received
from, any holder of Senior Notes, Permitted Bond Indebtedness (or the notes
evidencing same) or Indebtedness in respect of any 9.60% Senior Notes
Refinancing (or the notes evidencing same), which report or notice has not been
delivered to the Lenders hereunder.

 

(xiii)                          Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Section 6.2.                                Use of Proceeds.  The Borrower will,
and will cause each Subsidiary to, use the proceeds of the Credit Extensions
solely (a) to partially finance the Mergers, (b) to refinance and replace
Existing MHR Indebtedness, (c) to refinance Existing Cimarex Indebtedness,
(d) to refinance other Indebtedness to the extent permitted hereunder, (e) to
fund amounts requested to be paid in connection with any change in control offer
under the Indentures

 

48

--------------------------------------------------------------------------------


 

or in connection with any conversion of the Convertible Senior Notes under the
Convertible Senior Notes Indenture, to the extent permitted hereunder, (f) for
the exploration, development and/or acquisition of oil and gas properties, and
(g) for working capital and other general corporate purposes.  The Borrower will
not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U).

 

Section 6.3.                                Notice of Default.  The Borrower
will, and will cause each Subsidiary to, give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

 

Section 6.4.                                Conduct of Business.  The Borrower
will, and will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to do so would not have a material adverse effect on
the Borrower’s or any Subsidiary’s ability to conduct its business.

 

Section 6.5.                                Taxes.  The Borrower will, and will
cause each Subsidiary to, timely file complete and correct United States federal
and applicable foreign, state and local tax returns required by law and pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.

 

Section 6.6.                                Insurance.  The Borrower will
furnish to any Lender upon request full information as to the insurance carried
by the Borrower and its Subsidiaries.  Upon demand by Administrative Agent, any
insurance policies covering Collateral shall be endorsed (a) to provide for
payment of losses to Administrative Agent as its interests may appear,
(b) during any Fifty Percent Utilization Period, to provide that such policies
may not be canceled or reduced or affected in any material manner for any reason
without fifteen days prior notice to Administrative Agent, and (c) to provide
for any other matters specified in any applicable Collateral Document or which
Administrative Agent may reasonably require; provided that the Borrower shall
self insure against fire, casualty, and other hazards normally insured against. 
Notwithstanding anything contained in this Section 6.6 or any Collateral
Document to the contrary, Borrower may self insure against all liabilities,
risks and hazards to the extent Borrower deems same to be sound business
practice.

 

Section 6.7.                                Compliance With Laws.  The Borrower
will, and will cause each Subsidiary to, comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws in all
material respects.

 

49

--------------------------------------------------------------------------------


 

Section 6.8.                                Maintenance of Properties.  The
Borrower will, and will cause each Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

 

Section 6.9.                                Inspection.  The Borrower will, and
will cause each Subsidiary to, permit the Administrative Agent and the Lenders,
by their respective representatives and agents, to inspect any of the Property,
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate.

 

Section 6.10.                         Permitted Bond Documents; 9.60% Senior
Notes Refinancing Documents.  The Borrower will, and will cause each Subsidiary
to, (a) no later than five (5) Business Days prior to the consummation or
effectiveness of the issuance of any Permitted Bond Indebtedness or 9.60% Senior
Notes Refinancing, provide to the Administrative Agent copies of substantially
final drafts of each Permitted Bond Document and 9.60% Senior Notes Refinancing
Document, as applicable, and (b) promptly upon the effectiveness or issuance of
any Permitted Bond Indebtedness or 9.60% Senior Notes Refinancing, provide to
the Administrative Agent a true, correct and complete copy of each Permitted
Bond Document and 9.60% Senior Notes Refinancing Document, as applicable.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.1.                                Restricted Payments.  The Borrower
will not, nor will it permit any Subsidiary to, directly or indirectly, declare
or make any Restricted Payment during any Fifty Percent Utilization Period;
provided, that (a) during any Fifty Percent Utilization Period any Subsidiary
may declare and pay Dividends or make other Restricted Payments to the Borrower
or to a Wholly-Owned Subsidiary, and any Subsidiary may declare and make
distributions to the owners of its Equity on a pro rata basis, and (b) during
any Fifty Percent Utilization Period, the Borrower and its Subsidiaries may
declare or make Restricted Payments so long as (i) no Default, Unmatured Default
or Deficiency (as defined in Section 2.8(b)) exists or would exist after giving
effect thereto, and (ii) all Restricted Payments (other than Restricted Payments
made in accordance with clause (a) above) made by Borrower and its Subsidiaries
at any time during the period from the beginning of the first Fifty Percent
Utilization Period to occur after the Closing Date until the Facility
Termination Date (in this Section called the “Calculation Period”) do not exceed
$150,000,000 during the Calculation Period and do not exceed $35,000,000 during
any Fiscal Year which occurs during the Calculation Period.

 

Section 7.2.                                Indebtedness.  The Borrower will
not, nor will it permit any Subsidiary to, create, incur or suffer to exist any
Indebtedness, except:

 

(i)                                     The Loans and the Reimbursement
Obligations.

 

50

--------------------------------------------------------------------------------


 

(ii)                                  Indebtedness existing on the date hereof
and described in the Disclosure Schedule.

 

(iii)                               Indebtedness arising under Rate Management
Transactions permitted by Section 7.11.

 

(iv)                              Contingent Obligations permitted by
Section 7.10.

 

(v)                                 Non-recourse Indebtedness as to which none
of Borrower or its Subsidiaries (i) provides any guaranty or credit support of
any kind (including any undertaking, guarantee, indemnity, agreement or
instrument that would constitute Indebtedness) or (ii) is directly or indirectly
liable (as a guarantor or otherwise); provided, that after giving effect to such
Indebtedness outstanding from time to time, Borrower is not in violation of
Article VIII.

 

(vi)                              Indebtedness of Borrower in respect of
guarantee obligations of Cimarex Energy Services, Inc., an Oklahoma corporation,
which do not in the aggregate exceed $75,000,000 at any one time outstanding.

 

(vii)                           Indebtedness evidenced by the Senior Notes, and
guarantee obligations of Subsidiaries in respect thereof; provided, that, such
guarantee obligations exist as of the date hereof, are required by the terms of
the Indentures, or are otherwise on terms and conditions satisfactory to the
Administrative Agent in its sole reasonable discretion.

 

(viii)                        Permitted Bond Indebtedness, and guarantee
obligations of Subsidiaries of the Borrower in respect thereof, provided, that,
such guarantee obligations are on terms and conditions satisfactory to the
Administrative Agent, in its sole reasonable discretion.

 

(ix)                                Indebtedness in respect of any 9.60% Senior
Notes Refinancing, and guarantee obligations of Subsidiaries of the Borrower in
respect thereof, provided, that, such guarantee obligations are on terms and
conditions satisfactory to the Administrative Agent, in its sole reasonable
discretion.

 

(x)                                   Financial Contracts permitted under
Section 7.11.

 

(xi)                                Miscellaneous items of Indebtedness not
described in subsections (i) through (x) above which do not in the aggregate
(taking into account all such Indebtedness of Borrower and its Subsidiaries)
exceed $25,000,000 at any one time outstanding.

 

Section 7.3.                                Merger.  The Borrower will not, nor
will it permit any Subsidiary to, merge or consolidate with or into any other
Person, except that a Subsidiary may merge into the Borrower or a Wholly-Owned
Subsidiary.

 

Section 7.4.                                Sale of Assets.  The Borrower will
not, nor will it permit any Subsidiary to, lease, sell or otherwise dispose of
its Property to any other Person (other than to Borrower or any Guarantor),
except:

 

(i)                                     Sales of inventory in the ordinary
course of business.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  Disposition of equipment and other
personal property that is replaced by equivalent property or consumed in the
normal operation of its Property.

 

(iii)                               Dispositions of a portion of its Property in
connection with operating agreements, farmouts, farmins, joint exploration and
development agreements and other agreements customary in the oil and gas
industry that are entered into for the purposes of developing its Property and
under which it receives relatively equivalent consideration; provided that such
portion of such property is not included in a drilling or spacing unit for an
oil and/or gas well included in Engineered Value that is subject to a Lien in
favor of Administrative Agent.

 

(iv)                              Leases, sales or other dispositions of its
Property that, together with all other Property of the Borrower and its
Subsidiaries previously leased, sold or disposed of (other than (i), (ii) and
(iii) above) as permitted by this Section during (A) the period commencing on
the Closing Date and ending on December 31, 2006, do not constitute more than
$150,000,000 in the aggregate; and (B) any Fiscal Year thereafter, commencing
with the Fiscal Year ending December 31, 2007, do not constitute more than 10%
of the Engineered Value of the Borrowing Base Properties as determined by
Administrative Agent in its sole discretion.

 

(v)                                 interests in oil and gas properties,
portions thereof, to which no proved reserves of oil, gas or other liquid or
gaseous hydrocarbons are properly attributed.

 

Upon any lease, sale or other disposition of Property permitted pursuant to this
Section 7.4, Administrative Agent will, upon the Borrower’s written request and
at the Borrower’s sole expense, promptly (A) release its Lien in such Property,
and (B) execute and deliver to the Borrower or the applicable Subsidiary of the
Borrower, as applicable, such documents as shall be necessary or appropriate to
effect the release of such Lien.

 

Section 7.5.                                Investments.  The Borrower will not,
nor will it permit any Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

 

(i)                                     Cash Equivalent Investments.

 

(ii)                                  Investments in Borrower’s Subsidiaries
which are Guarantors and with respect to which 100% of its Equity has been
pledged to Administrative Agent.

 

(iii)                               Investments in existence on the date hereof
and described on the Disclosure Schedule.

 

(iv)                              Investments in associations, joint ventures,
and other relationships (a) that are established pursuant to standard form
operating agreements or similar agreements or which are partnerships for
purposes of federal income taxation only, (b) that are not corporations or
partnerships (or subject to the Uniform Partnership Act or other applicable
state partnership act) under applicable state law, or (c) whose businesses are
limited to the

 

52

--------------------------------------------------------------------------------


 

exploration, development and operation of oil, gas or mineral properties and
interests owned directly by the parties in such associations, joint ventures or
relationships in which the ownership interest of Borrower or its Subsidiary is
in direct proportion to the amount of such Investment.

 

(v)                                 Investments in Subsidiaries of Borrower that
are not Material Subsidiaries which do not exceed $10,000,000 in the aggregate
during any Fiscal Year.

 

(vi)                              Miscellaneous items of Investments not
described in clauses (i) through (v) above which do not (taking into account all
such Investments of Borrower and its Subsidiaries) exceed an aggregate amount of
$10,000,000 during any Fiscal Year.

 

Section 7.6.                                Liens.  The Borrower will not, nor
will it permit any Subsidiary to, create, incur, or suffer to exist any Lien in,
of, or on the Property of the Borrower or any of its Subsidiaries, except:

 

(i)                                     Liens for taxes, assessments or
governmental charges or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books.

 

(ii)                                  Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

 

(iii)                               Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.

 

(iv)                              Utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries.

 

(v)                                 Liens existing on the date hereof and
described on the Disclosure Schedule.

 

(vi)                              Liens in favor of the Administrative Agent,
for the benefit of the Lenders, granted pursuant to any Collateral Document.

 

(vii)                           Liens on Property other than Collateral to
secure Indebtedness permitted by Section 7.2(v).

 

(viii)                        With respect to Property subject to any Collateral
Document, Liens burdening such Property that are expressly allowed by such
Collateral Document.

 

53

--------------------------------------------------------------------------------


 

(ix)                                Liens arising under operating agreements,
unitization, pooling agreements and other agreements customary in the oil and
gas industry securing amounts owed to operators and joint owners of oil and gas
properties that shall not at the time be delinquent, or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

(x)                                   Liens on cash or Cash Equivalent
Investments securing Financial Contracts to the extent permitted under
Section 7.11(a)(iii).

 

(xi)                                Contracts, agreements, instruments,
obligations, defects and irregularities affecting the Property that individually
or in the aggregate are not such as to interfere materially with the use,
operation or value of the Property.

 

Section 7.7.                                Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.  Notwithstanding the foregoing,
no transaction, payment or transfer between, among or to any of the Borrower and
any one or more of the Guarantors, or between, among or to any of the
Guarantors, shall be subject to the restrictions of this Section 7.7.

 

Section 7.8.                                Sale of Accounts.  The Borrower will
not, nor will it permit any Subsidiary to, sell or otherwise dispose of any
notes receivable or accounts receivable, with or without recourse in excess of
$500,000 in the aggregate during any Fiscal Year.

 

Section 7.9.                                Sale and Leaseback Transactions and
other Off-Balance Sheet Liabilities.  The Borrower will not, nor will it permit
any Subsidiary to, enter into or suffer to exist any (a) Sale and Leaseback
Transaction or (b) other transaction pursuant to which it incurs or has incurred
Off-Balance Sheet Liabilities, except for (i) the transaction described in the
Disclosure Schedule, and (ii) Rate Management Obligations permitted to be
incurred under the terms of Section 7.11.

 

Section 7.10.                         Contingent Obligations.  The Borrower will
not, nor will it permit any Subsidiary to, make or suffer to exist any
Contingent Obligation (including, without limitation, any Contingent Obligation
with respect to the obligations of a Subsidiary), except (i) by endorsement of
instruments for deposit or collection in the ordinary course of business,
(ii) the Reimbursement Obligations, (iii) the Guaranty, (iv) guarantees to the
extent permitted under clauses (vii), (viii) and (ix) of Section 7.2, and
(v) other Contingent Obligations not to exceed an outstanding aggregate amount
of $25,000,000 at any time.

 

Section 7.11.                         Financial Contracts.  None of Borrower or
its Subsidiaries will be a party to or in any manner be liable on any Financial
Contract except:

 

(a)                                  contracts entered into with the purpose and
effect of fixing prices on oil or gas expected to be produced by Borrower and
its Subsidiaries, provided that at all

 

54

--------------------------------------------------------------------------------


 

times: (i) no such contract fixes a price for a term of more than 36 months,
(ii) the aggregate monthly production covered by all such contracts (determined,
in the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month does not in
the aggregate exceed 75% of the aggregate Engineered Projected Production (as
defined below) of Borrower and its Subsidiaries anticipated to be sold in the
ordinary course of their businesses for such month, (iii) no such contract
requires Borrower or any of its Subsidiaries to put up money, assets, letters of
credit or other security against the event of its nonperformance prior to actual
default by such Borrower or any of its Subsidiaries in performing its
obligations thereunder (other than customary provisions to post cash margin,
U.S. Government securities or letters of credit), and (iv) each such contract is
with a counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) either (A) is
listed and identified on the Disclosure Schedule, or (B) at the time the
contract is made has long-term obligations rated BBB+ or Baa1 or better,
respectively, by either Moody’s or S&P.  As used in this subsection, the term
“Engineered Projected Production” means the Engineered Value of projected
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price) for the term of the contracts or a particular month, as applicable, from
properties and interests owned by Borrower and its Subsidiaries that are located
in or offshore of the United States and are PDP Reserves, as such production is
projected in the most recent report delivered pursuant to Section 6.1(ix) or
Section 6.1(x), after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental reports meeting the requirements of such Section 6.1(ix) or
Section 6.1(x) above and otherwise are satisfactory to Administrative Agent;

 

(b)                                 contracts entered into by Borrower or its
Subsidiaries with the purpose and effect of fixing or exchanging (from one
floating rate to another floating rate, from one fixed rate to another fixed
rate, from a fixed rate to variable rate, from a variable rate to fixed rate or
otherwise) interest rates on a principal amount of indebtedness of such Borrower
or its Subsidiaries, provided that no such contract shall be entered into by
Borrower or any of its Subsidiaries for speculative purposes; and

 

(c)                                  the Financial Contracts identified on
Schedule 4 attached hereto.

 

Section 7.12.                         Letters of Credit.  The Borrower will not,
nor will it permit any Subsidiary to, apply for or become liable upon or in
respect of any Letter of Credit other than Facility LCs.

 

Section 7.13.                         Prohibited Contracts.  Except as expressly
provided for in the Loan Documents, none of Borrower or its Subsidiaries will,
directly or indirectly, enter into, create, or otherwise allow to exist any
contract or other consensual restriction on the ability of any Subsidiary of
Borrower: (a) to pay dividends or make other distributions to Borrower, (b) to
redeem equity interests held in it by Borrower, (c) to repay loans and other
indebtedness owing by it to Borrower, or (d) to transfer any of its assets to
Borrower, except restrictions arising under farmout agreements and similar
agreements relating to the development of oil and gas properties with respect to
preferential rights to purchase oil and gas properties, required third party
consents to assignments of contracts relating to oil and gas properties, and
similar agreements of general

 

55

--------------------------------------------------------------------------------


 

applicability contained in operating agreements, farmouts, farmins, joint
exploration and development agreements and other agreements customary in the oil
and gas industry.  None of Borrower or its Subsidiaries will enter into any
“take-or-pay” contract or other contract or arrangement for the purchase of
goods or services which obligates it to pay for such goods or service regardless
of whether they are delivered or furnished to it.  None of Borrower or its
Subsidiaries will amend or permit any amendment to any contract or lease which
releases, qualifies, limits, makes contingent or otherwise detrimentally affects
the rights and benefits of Administrative Agent or any Lender under or acquired
pursuant to any Collateral Documents.  None of Borrower or its Subsidiaries will
incur any obligation to contribute to any “Multiemployer Plan”.

 

Section 7.14.                         Senior Note Documents; Permitted Bond
Documents; 9.60% Senior Notes Refinancing Documents.  The Borrower will not, nor
will it permit any Subsidiary to:

 

(a)                                  amend, modify or waive any covenant
contained in any of the Senior Note Documents, Permitted Bond Documents, or
9.60% Senior Notes Refinancing Documents if the effect of such amendment,
modification or waiver would be to make the terms of any such Senior Note
Document, Permitted Bond Document, or 9.60% Senior Notes Refinancing Document
more onerous to the Borrower or any of its Subsidiaries;

 

(b)                                 amend, modify or waive any provision of the
Senior Note Documents, Permitted Bond Documents, or 9.60% Senior Notes
Refinancing Documents if the effect of such amendment, modification or waiver
(i) subjects the Borrower or any of its Subsidiaries to any additional material
obligation, (ii) increases the principal of or rate of interest on any Senior
Note or any note evidencing any Permitted Bond Indebtedness, or any note
evidencing Indebtedness in respect of a 9.60% Senior Notes Refinancing,
(iii) accelerates the date fixed for any payment of principal or interest on any
Senior Note or any note evidencing any Permitted Bond Indebtedness, or any note
evidencing Indebtedness in respect of a 9.60% Senior Notes Refinancing, or
(iv) would change the percentage of holders of such Senior Notes, notes
evidencing any Permitted Bond Indebtedness, or notes evidencing Indebtedness in
respect of any 9.60% Senior Notes Refinancing required for any such amendment,
modification or waiver from the percentage required on the Closing Date or, with
respect to any notes evidencing any Permitted Bond Indebtedness or 9.60% Senior
Notes Refinancing, from the percentage required on the date of issuance of any
such notes or 9.60% Senior Notes Refinancing; or

 

(c)                                  make any payment of principal of, make any
voluntary prepayment of, or optionally redeem, or make any payment in defeasance
of, any part of the Senior Notes, any Permitted Bond Indebtedness or any
Indebtedness in respect of any 9.60% Senior Notes Refinancing; provided, that,
so long as no Default or Deficiency exists on the date of any such payment or
redemption, and no Default or Deficiency would result therefrom, the Borrower
and/or its Subsidiaries may prepay or redeem all or any portion of (i) the
9.60% Senior Notes pursuant to a 9.60% Senior Notes Refinancing or otherwise,
(ii) the Senior Notes pursuant to a change in control offer under the
Indentures, or (iii) the Convertible Senior Notes pursuant to, and in accordance
with, Section 3.08 or Article 10 of the Convertible Senior Notes Indenture.

 

56

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

Section 8.1.                                Current Ratio.  The Borrower will
not permit the ratio, determined as of the end of each of its fiscal quarters,
of (i) Borrower’s consolidated current assets plus the Available Aggregate
Commitment to (ii) Borrower’s consolidated current liabilities, to be less than
1.0 to 1.0.

 

Section 8.2.                                Leverage Ratio.  The Borrower will
not permit the ratio, determined as of the end of each of its fiscal quarters,
commencing with its fiscal quarter ending September 30, 2005, of
(i) Consolidated Funded Indebtedness for the fiscal quarter ending on such date
to (ii) Consolidated EBITDA for each Rolling Period ending on such date, or
Annualized Consolidated EBITDA for such Rolling Period in the case of a Rolling
Period ending on or prior to March 31, 2006, to be greater than 3.0 to 1.0.

 

ARTICLE IX

 

COLLATERAL AND GUARANTEES

 

Section 9.1.                                Collateral.  Except as otherwise
provided below in this paragraph or in Section 9.1.4, at all times the Secured
Obligations shall be secured by first and prior Liens (subject only to Permitted
Encumbrances) covering and encumbering (x) the Minimum Collateral Amount, and
(y) all of the issued and outstanding Equity of each Guarantor owned by Borrower
and/or owned by each Subsidiary of Borrower.  As soon as practicable, but in any
event within sixty (60) days after the date hereof, the Borrower and its
Subsidiaries shall deliver to Administrative Agent for the ratable benefit of
each Lender, the Amendments to Existing Cimarex Mortgages and the Mortgages,
each in form and substance acceptable to Administrative Agent and duly executed
by Borrower and its Subsidiaries, as applicable, together with (a) such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens (subject only
to Permitted Encumbrances) in the Minimum Collateral Amount, and (b) such
opinions of counsel as the Administrative Agent shall deem necessary or
appropriate with respect to the form, sufficiency and other matters regarding
such Amendments to Existing Cimarex Mortgages and such Mortgages as the
Administrative Agent shall reasonably request.

 

9.1.1.                     To the extent necessary to comply with the first
sentence of Section 9.1, (i) within 30 days after the beginning of each Fifty
Percent Utilization Period and within 30 days after each Determination Date that
occurs during (or otherwise results in the beginning of) a Fifty Percent
Utilization Period and/or (ii) prior to each increase in the Aggregate
Commitment, Borrower and its Subsidiaries shall execute and deliver to
Administrative Agent, for the ratable benefit of each Lender, Mortgages in form
and substance acceptable to Administrative Agent and duly executed by Borrower
and any such Subsidiary (as applicable) together with (a) such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect the Liens required by this
Section 9.1, and (b) such

 

57

--------------------------------------------------------------------------------


 

opinions of counsel as the Administrative Agent shall deem necessary or
appropriate with respect to the form, sufficiency and other matters regarding
such Mortgages as the Administrative Agent shall reasonably request.

 

9.1.2.                     Within 90 days after the date hereof and at any time
thereafter that Borrower or any of its Subsidiaries is required to execute and
deliver Mortgages to Administrative Agent pursuant to Section 9.1.1, Borrower
shall also deliver to Administrative Agent, within 90 days of the date hereof or
within 20 days after delivery of such Mortgages to Administrative Agent, as
applicable, evidence of title reasonably satisfactory to Administrative Agent to
verify (i) Borrower’s or such Subsidiary’s title to 75% of the Minimum
Collateral Amount subject to such Mortgages, and (ii) the validity of the Liens
created by such Mortgages.  With respect to Borrower’s and such Subsidiary’s
title to such Property, such evidence may include check stubs, revenue receipts
or other evidence that Borrower or such Subsidiary has been receiving proceeds
of production for a reasonable length of time without interruption or challenge,
as well as joint interest billings or other evidence of the costs and expenses
of operations paid by Borrower or such Subsidiary.  With respect to the validity
of the Liens created by such Mortgages, such evidence may include opinions from
local counsel in each state in which the Property subject to the Lien is
located, that the form of Mortgage is sufficient in such state to create a Lien
on Borrower’s or such Subsidiary’s interest therein, the validity thereof and,
that when the Mortgage is properly filed and recorded, such Liens will be
perfected on Borrower’s and such Subsidiary’s interests in such Property.

 

9.1.3.                     On the date hereof and at the time any Subsidiary of
Borrower becomes a Material Subsidiary and prior to any Investments being
permitted to be made in any Material Subsidiary pursuant to the terms of
Section 7.5(ii), Borrower and any Subsidiaries of Borrower (as applicable) shall
execute and deliver to Administrative Agent for the ratable benefit of each
Lender, a pledge agreement substantially in the form of Exhibit G-1, Exhibit G-2
or Exhibit G-3, as applicable, from Borrower and/or its Subsidiaries (as
applicable) covering the Equity in all Material Subsidiaries, together with all
certificates (or other evidence acceptable to Administrative Agent) evidencing
the issued and outstanding Equity of each such Material Subsidiary of every
class owned by Borrower or such Subsidiary (as applicable) which, if
certificated, shall be duly endorsed or accompanied by stock powers executed in
blank (as applicable), as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect the Liens required by Section 9.1 in
the issued and outstanding Equity of each such Material Subsidiary.

 

9.1.4.                     Notwithstanding anything contained in this
Section 9.1 to the contrary, from and after the date the Borrower complies with
the provisions contained in the second sentence of the first paragraph of this
Section 9.1 (the “Post-Closing Effective Date”), Borrower shall have no
obligation to provide Mortgages in addition to those Mortgages provided on or
prior to the Post-Closing Effective Date, except as, and only to the extent,
provided in Section 9.1.1

 

Section 9.2.                                Guarantees.  On the date hereof and
at any time a Subsidiary of Borrower becomes a Material Subsidiary and prior to
any Investments being permitted to be made in any Material Subsidiary pursuant
to the terms of Section 7.5(ii), payment and performance of the Secured
Obligations shall be fully guaranteed by each Material Subsidiary

 

58

--------------------------------------------------------------------------------


 

pursuant to a Guaranty substantially in the form of Exhibit E, and Borrower
shall cause any such applicable Material Subsidiary to execute and deliver to
Administrative Agent such Guaranty.  Prior to any Investments being permitted to
be made in any other Subsidiary of Borrower in excess of the amount permitted by
Section 7.5(v), such Subsidiary shall also execute and deliver such a Guaranty
in the form of Exhibit E to Administrative Agent for the ratable benefit of each
Lender, together with such other documents as Administrative Agent shall deem
necessary or appropriate to confirm such Guaranty.

 

Section 9.3.                                Further Assurances.  Borrower agrees
to deliver and to cause each of its Subsidiaries to deliver, to further secure
the Secured Obligations whenever requested by Administrative Agent in its sole
and absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, financing statements and other Collateral Documents in form and
substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests in any
real or personal property which is at such time Collateral or which was intended
to be Collateral pursuant to any Collateral Document previously executed and not
then released by Administrative Agent.

 

Section 9.4.                                Production Proceeds. 
Notwithstanding that, by the terms of the various Collateral Documents, Borrower
and its Subsidiaries are and will be assigning to Administrative Agent and
Lenders all of the “Production Proceeds” (as defined therein) accruing to the
property covered thereby, so long as no Unmatured Default has occurred Borrower
and its Subsidiaries may continue to receive from the purchasers of production
all such Production Proceeds, subject, however, to the Liens created under the
Collateral Documents, which Liens are hereby affirmed and ratified.  Upon the
occurrence of an Unmatured Default, Administrative Agent and Lenders may
exercise all rights and remedies granted under the Collateral Documents,
including the right to obtain possession of all Production Proceeds then held by
Borrower and its Subsidiaries or to receive directly from the purchasers of
production all other Production Proceeds.  In no case shall any failure, whether
purposed or inadvertent, by Administrative Agent or Lenders to collect directly
any such Production Proceeds constitute in any way a waiver, remission or
release of any of their rights under the Collateral Documents, nor shall any
release of any Production Proceeds by Administrative Agent or Lenders to
Borrower and its Subsidiaries constitute a waiver, remission, or release of any
other Production Proceeds or of any rights of Administrative Agent or Lenders to
collect other Production Proceeds thereafter.

 

ARTICLE X

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

Section 10.1.                         Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent under or in connection with this Agreement,
any Credit Extension, or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.

 

59

--------------------------------------------------------------------------------


 

Section 10.2.                         Nonpayment of principal of any Loan when
due, nonpayment of any amount due under Section 2.8(b)(i) when due, nonpayment
of any Reimbursement Obligation within one Business Day after the same becomes
due, or nonpayment of interest upon any Loan or of any commitment fee, LC Fee or
other obligations under any of the Loan Documents within five days after the
same becomes due.

 

Section 10.3.                         The breach by the Borrower of any of the
terms or provisions of Section 6.2, Section 6.3, Article VII, Article VIII or
Article IX.

 

Section 10.4.                         The breach by the Borrower (other than a
breach which constitutes a Default under another Section of this Article X) of
any of the terms or provisions of this Agreement which is not remedied within
ten days after written notice from the Administrative Agent or any Lender.

 

Section 10.5.                         Failure of the Borrower or any of its
Subsidiaries to pay when due any Material Indebtedness; or the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any of its Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

Section 10.6.                         The Borrower or any of its Subsidiaries
shall (i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, partnership or other organizational
action to authorize or effect any of the foregoing actions set forth in this
Section 10.6 or (vi) fail to contest in good faith any appointment or proceeding
described in Section 10.7.

 

Section 10.7.                         Without the application, approval or
consent of the Borrower or any of its Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 10.6(iv) shall be instituted against the
Borrower or any of its Subsidiaries

 

60

--------------------------------------------------------------------------------


 

and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

 

Section 10.8.                         Any court, government or governmental
agency shall condemn, seize or otherwise appropriate, or take custody or control
of, all or any portion of the Property of the Borrower and its Subsidiaries
which, when taken together with all other Property of the Borrower and its
Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.

 

Section 10.9.                         The Borrower or any of its Subsidiaries
shall fail within 30 days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $1,000,000 (or the
equivalent thereof in currencies other than U.S. Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

 

Section 10.10.                  The Unfunded Liabilities of all Single Employer
Plans shall exceed in the aggregate $500,000 or any Reportable Event shall occur
in connection with any Plan.

 

Section 10.11.                  Nonpayment by the Borrower or any Subsidiary of
any Rate Management Obligation when due or the breach by the Borrower or any
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto, after taking into account any applicable grace period.

 

Section 10.12.                  Any Change in Control shall occur.

 

Section 10.13.                  The Borrower or any of its Subsidiaries shall
(i) be the subject of any proceeding or investigation pertaining to the release
by the Borrower, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.

 

Section 10.14.                  Any Guaranty shall fail to remain in full force
or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of any Guaranty to which it is a
party, or any Guarantor shall deny that it has any further liability under any
Guaranty to which it is a party, or shall give notice to such effect.

 

Section 10.15.                  Any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect; or any action by Borrower or any of its Subsidiaries shall be
taken to discontinue or to assert the invalidity of unenforceability of any
Collateral Document.

 

Section 10.16.                  The Borrower shall fail to comply in any
material respect with any of the terms or provisions of any Collateral Document.

 

61

--------------------------------------------------------------------------------


 

Section 10.17.                  The representations and warranties set forth in
Section 5.15 (“Plan Assets; Prohibited Transactions”) shall at any time not be
true and correct.

 

Section 10.18.                  The occurrence of a default under any Senior
Note Document, any Permitted Bond Document or any 9.60% Senior Notes Refinancing
Document, which such default shall continue unremedied or is not waived prior to
the expiration of any applicable period of grace or cure under any such Senior
Note Document, any such Permitted Bond Document, or any such 9.60% Senior Notes
Refinancing Document, as applicable.

 

ARTICLE XI

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 11.1.                         Acceleration; Facility LC Collateral
Account.

 

(i)                                     If any Default described in Section 10.6
or Section 10.7 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, the LC Issuer or any Lender and the Borrower will be
and become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (x) the amount of LC Obligations at such time, less (y) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).  If any other Default occurs and is continuing, the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and
(b) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(ii)                                  If at any time while any Default is
continuing, the Administrative Agent determines that the Collateral Shortfall
Amount at such time is greater than zero, the Administrative Agent may make
demand on the Borrower to pay, and the Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Administrative Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

 

(iii)                               The Administrative Agent may at any time or
from time to time after funds are deposited in the Facility LC Collateral
Account, apply such funds to the

 

62

--------------------------------------------------------------------------------


 

payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

 

(iv)                              At any time while any Default is continuing,
neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account.  After all of the Obligations have been indefeasibly paid
in full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Administrative Agent
to the Borrower or paid to whomever may be legally entitled thereto at such
time.

 

(v)                                 If, within 30 days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Section 10.6 or Section 10.7 with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

 

Section 11.2.                         Amendments.  Subject to the provisions of
this Section 11.2, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement shall (a) increase the amount of
the Commitment of any Lender hereunder without the consent of such Lender, or
(b) without the consent of all of the Lenders:

 

(i)                                     Extend the final maturity of any Loan,
or extend the expiry date of any Facility LC to a date after the Facility
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto.

 

(ii)                                  Reduce the percentage specified in the
definition of Required Lenders.

 

(iii)                               Extend the Facility Termination Date, or
reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.8(b)(i), or increase the commitment of any Lender to
issue Facility LCs, or permit the Borrower to assign its rights under this
Agreement.

 

(iv)                              Amend Section 2.6 or this Section 11.2.

 

(v)                                 Release any Guarantor of any Advance or,
except as provided in this Agreement, release all or substantially all of the
Collateral.

 

63

--------------------------------------------------------------------------------


 

(vi)                              Increase any Borrowing Base above the
Borrowing Base then in effect.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.

 

Section 11.3.                         Preservation of Rights.  No delay or
omission of the Lenders, the LC Issuer or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 11.2, and then
only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the LC Issuer and the Lenders
until the Obligations have been paid in full.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

Section 12.1.                         Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the making of the Credit Extensions herein contemplated.

 

Section 12.2.                         Governmental Regulation.  Anything
contained in this Agreement to the contrary notwithstanding, neither the LC
Issuer nor any Lender shall be obligated to extend credit to the Borrower in
violation of any limitation or prohibition provided by any applicable statute or
regulation.

 

Section 12.3.                         Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

Section 12.4.                         Entire Agreement.  The Loan Documents
embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the LC Issuer and the Lenders and supersede all prior
agreements and understandings among the Borrower, the Administrative Agent, the
LC Issuer and the Lenders relating to the subject matter thereof other than the
fee letter described in Section 13.13, all of which shall survive and remain in
full force and effect during the term of this Agreement.

 

Section 12.5.                         Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve

 

64

--------------------------------------------------------------------------------


 

any other Lender from any of its obligations hereunder.  This Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and assigns,
provided, however, that the parties hereto expressly agree that the Arranger
shall enjoy the benefits of the provisions of Section 12.6, Section 12.10 and
Section 13.11 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.

 

Section 12.6.                         Expenses; Indemnification.

 

(i)                                     The Borrower shall reimburse the
Administrative Agent and the Arranger for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, recordation, filing and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent, the Arranger, the LC Issuer and the Lenders for any costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, the Arranger, the LC Issuer
and the Lenders, which attorneys may be employees of the Administrative Agent,
the Arranger, the LC Issuer or the Lenders) paid or incurred by the
Administrative Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents.

 

(ii)                                  The Borrower hereby further agrees to
indemnify the Administrative Agent, the Arranger, the LC Issuer and each Lender,
its directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arranger, the LC Issuer or any Lender is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification.  The obligations of the Borrower under this Section 12.6 shall
survive the termination of this Agreement.

 

Section 12.7.                         Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

Section 12.8.                         Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with Agreement
Accounting Principles, except that any calculation or determination which is to
be made on a consolidated basis shall be made for the Borrower and all its
Subsidiaries, including those Subsidiaries, if any, which are unconsolidated on
the Borrower’s audited financial statements.

 

65

--------------------------------------------------------------------------------


 

Section 12.9.                         Severability of Provisions.  Any provision
in any Loan Document that is held to be inoperative, unenforceable, or invalid
in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.

 

Section 12.10.                  Nonliability of Lenders.  The relationship
between the Borrower on the one hand and the Lenders, the LC Issuer and the
Administrative Agent on the other hand shall be solely that of borrower and
lender.  Neither the Administrative Agent, the Arranger, the LC Issuer nor any
Lender shall have any fiduciary responsibilities to the Borrower.  Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.  The
Borrower agrees that neither the Administrative Agent, the Arranger, the LC
Issuer nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, the Arranger, the LC
Issuer nor any Lender shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

 

Section 12.11.                  Confidentiality.  Each Lender agrees to use any
confidential information which it may receive from the Borrower or its
Affiliates concerning the Borrower or its Affiliates or its or their Properties
(“Confidential Information”) solely for the purposes of the Loan Documents and
the transactions provided for therein and not for any other purpose.  Each
Lender agrees to hold Confidential Information in confidence and to not disclose
Confidential Information to any Person other than (a) the other Lenders,
Affiliates of such Lender, and Affiliates of the other Lenders, (b) legal
counsel to such Lender, (c) professional advisors (such as petroleum
engineering, geological and geophysical firms) who are engaged by such Lender or
any potential Transferee to evaluate the properties of Borrower and its
Affiliates in connection with the Loans, provided that prior to delivering
Confidential Information to any such advisor, such advisor shall have entered
into a confidentiality agreement in the form of Exhibit H, and (d) to any of the
following Persons, provided that such Person is advised of and agrees to be
bound by the obligations of confidentiality contained in this section: (i) the
direct or indirect contractual counterparties of such Lender or such Lender’s
Affiliates in swap agreements relating to the obligations or assets of Borrower
or its Subsidiaries, (ii) rating agencies if required by such agencies in
connection with a rating relating to the Advances hereunder, (iii) any
Transferee, and (iv) as permitted by Section 15.4.  Nothing contained herein
shall be deemed to prevent disclosure of any Confidential Information if such
disclosure (A) is required by law, rule, regulation or regulatory officials,
(B) is required to be made in a judicial, administrative or governmental
proceeding pursuant to a valid subpoena or other applicable order, or (C) is
made to any Person in connection with any legal proceeding to which such Lender
is a party; provided, however, in making any such disclosure, only that portion
of the

 

66

--------------------------------------------------------------------------------


 

Confidential Information relevant in the circumstances described above shall be
disclosed and all reasonable efforts shall have been taken to preserve the
confidentiality thereof.

 

Section 12.12.                  Nonreliance.  Each Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) for the repayment of
the Credit Extensions provided for herein.

 

Section 12.3.                         Disclosure.  The Borrower and each Lender
hereby (i) acknowledge and agree that JPMorgan and/or its Affiliates from time
to time may hold investments in, make other loans to or have other relationships
with the Borrower and/or its Subsidiaries, and (ii) waive any liability of
JPMorgan or such Affiliate to the Borrower or any Lender, respectively, arising
out of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of
JPMorgan or its Affiliates.

 

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

Section 13.1.                         Appointment; Nature of Relationship. 
JPMorgan is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article XIII. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Colorado Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

Section 13.2.                         Powers.  The Administrative Agent shall
have and may exercise such powers under the Loan Documents as are specifically
delegated to the Administrative Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto.  The Administrative Agent
shall have no implied duties to the Lenders, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

Section 13.3.                         General Immunity.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable to the Borrower, the Lenders or any

 

67

--------------------------------------------------------------------------------


 

Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

Section 13.4.                         No Responsibility for Loans, Recitals,
etc.  Neither the Administrative Agent nor any of its directors, officers,
agents, or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (a) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of the Borrower or any Guarantor of any
of the Obligations or of any of the Borrower’s or any such Guarantor’s
respective Subsidiaries.  The Administrative Agent shall have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrower to the Administrative Agent at such time, but is voluntarily furnished
by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

 

Section 13.5.                         Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

Section 13.6.                         Employment of Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

Section 13.7.                         Reliance on Documents; Counsel.  The
Administrative Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or

 

68

--------------------------------------------------------------------------------


 

sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.

 

Section 13.8.                         Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Commitments (or,
if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (a) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (b) any indemnification
required pursuant to Section 3.3(vii) shall, notwithstanding the provisions of
this Section 13.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 13.8
shall survive payment of the Obligations and termination of this Agreement.

 

Section 13.9.                         Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Unmatured Default hereunder unless the Administrative Agent has
received written notice from a Lender or the Borrower referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default.”  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.

 

Section 13.10.                  Rights as a Lender.  In the event the
Administrative Agent is a Lender, the Administrative Agent shall have the same
rights and powers hereunder and under any other Loan Document with respect to
its Commitment and its Loans as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person.

 

69

--------------------------------------------------------------------------------


 

Section 13.11.                  Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

Section 13.12.                  Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder.  If the Administrative Agent has resigned or been removed and
no successor Administrative Agent has been appointed, the Lenders may perform
all the duties of the Administrative Agent hereunder and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XIII shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents.  In the event that there is
a successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 13.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

70

--------------------------------------------------------------------------------


 

Section 13.13.                  Administrative Agent and Arranger Fees.  The
Borrower agrees to pay to the Administrative Agent and the Arranger, for their
respective accounts, the fees agreed to by the Borrower, the Administrative
Agent and the Arranger pursuant to that certain letter agreement dated March 14,
2005, or as otherwise agreed from time to time.

 

Section 13.14.                  Delegation to Affiliates.  The Borrower and the
Lenders agree that the Administrative Agent may delegate any of its duties under
this Agreement to any of its Affiliates.  Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Article XII and Article XIII.

 

Section 13.15.                  Execution of Collateral Documents.  The Lenders
hereby empower and authorize the Administrative Agent to execute and deliver to
the Borrower on their behalf the Certificate of Effectiveness, the Collateral
Documents and all related agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Collateral Documents.

 

Section 13.16.                  Collateral Releases.  The Lenders hereby empower
and authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which Borrower and its
Subsidiaries are permitted to sell or otherwise transfer pursuant to
Section 7.4, or which shall otherwise be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 11.2, all of the Lenders) in
writing.

 

Section 13.17.                  Documentation Agent, Syndication Agent, etc. 
None of the Lenders identified in this Agreement as the Documentation Agent or a
Co-Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 13.11.

 

ARTICLE XIV

 

SETOFF; RATABLE PAYMENTS

 

Section 14.1.                         Setoff.  In addition to, and without
limitation of, any rights of the Lenders under applicable law, if the Borrower
becomes insolvent, however evidenced, or any Default occurs, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender to or for the credit
or account of the Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
hereof, shall then be due.

 

71

--------------------------------------------------------------------------------


 

Section 14.2.                         Ratable Payments.  If any Lender, whether
by setoff or otherwise, has payment made to it upon its Outstanding Credit
Exposure (other than payments received pursuant to Section 3.1, Section 3.2,
Section 3.4, or Section 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Aggregate Outstanding Credit Exposure held by the other Lenders so that
after such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure.  If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

 

ARTICLE XV

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 15.1.                         Successors and Assigns.  The terms and
provisions of the Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 15.3, and (iii) any transfer by participation must be
made in compliance with Section 15.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 15.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 15.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 15.1 relates only to absolute assignments and this
Section 15.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 15.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 15.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

72

--------------------------------------------------------------------------------


 

Section 15.2.                         Participations.

 

15.2.1.               Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

15.2.2.               Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 11.2 or of any other Loan Document.

 

15.2.3.               Benefit of Certain Provisions.  The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 14.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 14.1 with
respect to the amount of participating interests sold to each Participant.  The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 14.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 14.2 as if each
Participant were a Lender.  The Borrower further agrees that each Participant
shall be entitled to the benefits of Section 3.1, Section 3.2, Section 3.4, and
Section 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 15.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1,
Section 3.2, or Section 3.5 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Borrower, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 3.3 to the same extent as if it
were a Lender.

 

Section 15.3.                         Assignments.

 

15.3.1.               Permitted Assignments.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities (“Purchasers”) all or any part of its
rights and obligations under the Loan

 

73

--------------------------------------------------------------------------------


 

Documents.  Such assignment shall be substantially in the form of Exhibit C or
in such other form as may be agreed to by the parties thereto.  The consent of
the Borrower, the Administrative Agent and the LC Issuer shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required. 
Such consent shall not be unreasonably withheld or delayed.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof shall (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment (calculated as
at the date of such assignment) or outstanding Loans (if the applicable
Commitment has been terminated).

 

15.3.2.               Effect; Effective Date.  Upon (i) delivery to the
Administrative Agent of a notice of assignment, substantially in the form
attached as Exhibit I to Exhibit C (a “Notice of Assignment”), together with any
consents required by Section 15.3.1, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment. 
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Outstanding Credit Exposure assigned to such Purchaser.  Upon the
consummation of any assignment to a Purchaser pursuant to this Section 15.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

 

15.3.3.               Register.  The Administrative Agent, acting solely for
this purpose as an Administrative Agent of the Borrower, shall maintain at one
of its offices in Chicago, Illinois, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

74

--------------------------------------------------------------------------------


 

Section 15.4.                         Dissemination of Information.  The
Borrower authorizes each Lender to disclose to any Participant or Purchaser or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
reports provided to Administrative Agent; provided that each Transferee and
prospective Transferee agrees to be bound by Section 12.11 of this Agreement.

 

Section 15.5.                         Tax Treatment.  If any interest in any
Loan Document is transferred to any Transferee which is not incorporated under
the laws of the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.3(iv).

 

Section 15.6.                         Procedure for Increases and Addition of
New Lenders.  This Agreement permits certain increases in a Lender’s Commitment
and the admission of new Lenders providing new Commitments, none of which
require any consents or approvals from the other Lenders.  Any amendment hereto
for such an increase or addition shall be in the form attached hereto as
Exhibit F and shall only require the written signatures of the Administrative
Agent, the Borrower and the Lender(s) being added or increasing their
Commitment.  In addition, within a reasonable time after the effective date of
any increase, the Administrative Agent shall, and is hereby authorized and
directed to, revise the Lenders Schedule reflecting such increase and shall
distribute such revised Schedule to each of the Lenders and the Borrower,
whereupon such revised Schedule shall replace the old Schedule and become part
of this Agreement.  On the Business Day following any such increase, all
outstanding Floating Rate Advances shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respective
revised Pro Rata Shares.  Eurodollar Advances shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.

 

ARTICLE XVI

 

NOTICES

 

Section 16.1.                         Notices.  Except as otherwise permitted by
Section 2.9 with respect to Borrowing Notices, all notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth on the Lenders Schedule or (z) in
the case of any party, at such other address or facsimile number as such party
may hereafter specify for the purpose by notice to the Administrative Agent and
the Borrower in accordance with the provisions of this Section 16.1.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II shall not be effective until
received.

 

75

--------------------------------------------------------------------------------


 

Section 16.2.                         Change of Address.  The Borrower, the
Administrative Agent and any Lender (i) may each change the address for service
of notice upon it by a notice in writing to the other parties hereto and
(ii) shall give such a notice if its address shall change.

 

ARTICLE XVII

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

 

ARTICLE XVIII

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 18.1.                         CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER
THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

Section 18.2.                         CONSENT TO JURISDICTION.  THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR COLORADO STATE COURT SITTING IN DENVER, COLORADO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.

 

Section 18.3.                         WAIVER OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

76

--------------------------------------------------------------------------------


 

ARTICLE XIX

 

USA PATRIOT ACT NOTICE

 

Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Act.

 

ARTICLE XX

 

AMENDMENT AND RESTATEMENT

 

This Agreement amends and restates in its entirety the Existing Cimarex Credit
Agreement, and from and after the date hereof, and subject to the terms hereof,
including, without limitation, the execution and delivery of the Certificate of
Effectiveness, the terms and provisions of the Existing Cimarex Credit Agreement
shall be superseded by the terms and provisions of this Agreement.  Borrower
hereby agrees that (i) the Existing Cimarex Indebtedness, all accrued and unpaid
interest thereon, and all accrued and unpaid fees under the Existing Cimarex
Credit Agreement shall be deemed to be Indebtedness of Borrower outstanding
under and governed by this Agreement and (ii) all Liens securing the Existing
Cimarex Indebtedness shall continue in full force and effect to secure the
Secured Obligations.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

77

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

By:

/s/ Paul Korus

 

 

Paul Korus,

 

 

Vice President, Chief Financial Officer

 

 

and Treasurer

 

 

 

 

1700 Lincoln Street, Suite 1800

 

Denver, Colorado 80203

 

Attention: Paul Korus

 

Telephone: (303) 295-3995

 

FAX: (303) 285-9299

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

successor by merger to Bank One, NA (Main Office
Chicago), Individually as a Lender, as LC Issuer
and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ J. Scott Fowler

 

 

J. Scott Fowler,

 

 

Vice President

 

 

 

1717 Main Street

 

MC TX1-2448

 

Dallas, Texas 75201

 

Attention: J. Scott Fowler

 

Telephone: (214) 290-2162

 

FAX: (214) 290-2332

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Individually as a Lender and as Co-Syndication
Agent

 

 

 

 

 

 

 

By:

/s/ Kathryn A. Gaiter

 

Name:

Kathryn A. Gaiter

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

Individually as a Lender and as Co-Syndication
Agent

 

 

 

 

 

 

 

By:

/s/ Gregory B. Hansen

 

Name:

Gregory B. Hansen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

Individually as a Lender and as Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Laura Bumgarner

 

Name:

Laura Bumgarner

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kimberly Coil

 

Name:

Kimberly Coil

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

Name:

Peter L. Sefzik

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as a Lender

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Evelyn S. Lazala

 

Name:

Evelyn S. Lazala

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael M. Logan

 

Name:

Michael M. Logan

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES POPULAIRES,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Vice President & Manager

 

 

 

 

 

 

 

By:

/s/ Timothy L. Polvado

 

Name:

Timothy L. Polvado

 

Title:

Vice President & Manager

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Murray E. Brasseux

 

Name:

Murray E. Brasseux

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Dodd

 

Name:

David Dodd

 

Title:

Director

 

 

 

By:

/s/ Russell Otts

 

Name:

Russell Otts

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Amena Nabi

 

Name:

Amena Nabi

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

HARRIS NESBITT FINANCING, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mary Lou Allen

 

Name:

Mary Lou Allen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Olivier Audernard

 

Name:

Olivier Audernard

 

Title:

Managing Director

 

 

 

By:

/s/ Philippe Soustra

 

Name:

Philippe Soustra

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

STERLING BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Melissa A. Bauman

 

Name:

Melissa A. Bauman

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Rajan

 

Name:

Thomas Rajan

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Simon Walker

 

Name:

Simon Walker

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 


SCHEDULE 1

 


PRICING SCHEDULE

 

Applicable
Margin

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Eurodollar Rate

 

1.00

%

1.00

%

1.25

%

1.50

%

1.75

%

Floating Rate

 

0.00

%

0.00

%

0.00

%

0.250

%

0.500

%

 

Applicable
Fee Rate

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Commitment Fee

 

0.225

%

0.250

%

0.300

%

0.375

%

0.375

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if the Borrowing Base Usage Percentage on
such date is less than 25%.

 

“Level II Status” exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 25% and less than 50%.

 

“Level III Status” exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.

 

“Level IV Status” exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 75% and less than 90%.

 

“Level V Status” exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 90%.

 

“Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined on a daily
basis in accordance with the foregoing table based on the Borrowing Base Usage
Percentage on such day.

 

S1-1

--------------------------------------------------------------------------------


 


SCHEDULE 2

 


LENDERS SCHEDULE

 

S2-1

--------------------------------------------------------------------------------


 


SCHEDULE 3

 


DISCLOSURE SCHEDULE

 

S3-1

--------------------------------------------------------------------------------


 


SCHEDULE 4

 


EXISTING FINANCIAL CONTRACTS

 

S4-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

$

, 20    

 

Cimarex Energy Co., a Delaware corporation (the “Borrower”), promises to pay to
the order of                                                      (the “Lender”)
the principal sum of                                                     
Dollars ($                 ) or, if greater or less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the main office of JPMorgan Chase Bank, N.A. in Chicago, Illinois, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of June 13, 2005
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.  [This
Note is given in partial renewal, extension and restatement of (but not in
extinguishment or novation of) the Existing Indebtedness, as defined and
described in the Agreement.]

 

 

 

CIMAREX ENERGY CO.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF CIMAREX ENERGY CO.,

DATED JUNE 13, 2005

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

To:                              The Lenders parties to the

 

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of June 13, 2005 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) among Cimarex
Energy Co., a Delaware corporation (the “Borrower”), the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders and as LC
Issuer.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                                      of the Borrower;

 

2.  I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

**[5.                     Schedule II attached hereto sets forth the various
reports and deliveries which are required at this time under the Credit
Agreement, the Security Agreement and the other Loan Documents and the status of
compliance.]**

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

B-1

--------------------------------------------------------------------------------


 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I **[and Schedule II]** hereto and the financial statements delivered
with this Certificate in support hereof, are made and delivered this          
day of                                             ,             .

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                  ,          with

Provisions of Section 8.1 and 8.2 of

the Credit Agreement

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement and the other Loan Documents,
such that after giving effect to such assignment the Assignee shall have
purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents relating to the
facilities listed in Item 3 of Schedule 1 (the “Assigned Interest”).  The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.

 

In consideration for the sale and assignment of Outstanding Credit Exposure
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  On and after the Effective
Date, the Assignee shall be entitled to receive all payments of principal,
interest, Reimbursement Obligations and fees with respect to the interest
assigned hereby.  The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Outstanding Credit Exposure assigned to the
Assignee hereunder and not previously paid by the Assignee to the Assignor.  In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)

 

 

 

 

 

3.

 

Borrower:

 

Cimarex Energy Co.

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

C-1

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The $1,000,000,000 Amended and Restated Credit Agreement dated as of June 13,
2005, among Cimarex Energy Co., the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents party thereto.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

a.

Assignee’s percentage interest of credit facility purchased under the Assignment
Agreement

       %

 

 

 

b.

Amount of credit facility purchased under the Assignment Agreement

$      

 

 

 

c.

Assignee’s Commitment (or Outstanding Credit Exposure with respect to terminated
Commitments) purchased hereunder:

$      

 

 

7.

 

Trade Date:

 

(2)

 

 

Effective Date:                             , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](3) Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

 

 

Title:(4)

[Consented to:]

 

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Agent is required by the terms of
the Credit Agreement

 

(4)  To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor.  The Assignor represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.  Neither the Assignor nor any
of its officers, directors, employees, agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectibility, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Borrower, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

 

1.2                                 Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

 

C-4

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                       Payments.  The Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Colorado.

 

C-5

--------------------------------------------------------------------------------


 

ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

C-6

--------------------------------------------------------------------------------


 

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OPINION

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GUARANTY

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT

 

This AMENDMENT is made as of the            day of                     , 200  
by and among Cimarex Energy Co., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as administrative agent under the “Credit Agreement”
(as defined below) (the “Administrative Agent”), and
                                                   (the “Supplemental Lender”).

 

The Borrower, the Administrative Agent and certain other Lenders, as described
therein, are parties to an Amended and Restated Credit Agreement dated as of
June 13, 2005 (as amended, supplemented, or restated, the “Credit Agreement”). 
All terms used herein and not otherwise defined shall have the same meaning
given to them in the Credit Agreement.

 

Pursuant to Section 15.6 of the Credit Agreement, the Borrower has the right to
increase the Aggregate Commitment by obtaining additional Commitments upon
satisfaction of certain conditions.  This Amendment requires only the signature
of the Borrower, the Administrative Agent and the Supplemental Lender so long as
the Aggregate Commitment is not increased above the amount permitted by the
Credit Agreement.

 

The Supplemental Lender is either (a) an existing Lender which is increasing its
Commitment or (b) a new Lender which is a lending institution whose identity the
Administrative Agent will approve by its signature below.

 

In consideration of the foregoing, such Supplemental Lender, from and after the
date hereof shall have a  **[Commitment of $                              
and if it is a new Lender, the Supplemental Lender hereby assumes all of the
rights and obligations of a Lender under the Credit Agreement.]**

 

The Borrower has executed and delivered to the Supplemental Lender as of the
date hereof, if requested by the Supplemental Lender, a new or amended and
restated Note in the form attached to the Credit Agreement as Exhibit A to
evidence the new or increased Commitment of the Supplemental Lender.

 

[Signature Page Follows]

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the Supplemental
Lender have executed this Amendment as of the date shown above.

 

 

CIMAREX ENERGY CO.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[SUPPLEMENTAL LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF PLEDGE AGREEMENT (CORPORATION)

 

G-1-1

--------------------------------------------------------------------------------


EXHIBIT G-2

 

FORM OF PLEDGE AGREEMENT (PARTNERSHIP)

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF PLEDGE AGREEMENT (LIMITED LIABILITY COMPANY)

 

G-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF CONFIDENTIALITY AGREEMENT

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF CERTIFICATE OF EFFECTIVENESS

 

This Certificate of Effectiveness (this “Certificate”) is executed the 13th day
of June, 2005 (the “Effective Date”) by and among Cimarex Energy Co., a Delaware
corporation (“Borrower”) and JPMorgan Chase Bank, N.A., as Administrative Agent
(“Administrative Agent”) for the Lenders under and as defined in that certain
Amended and Restated Credit Agreement (the “Agreement”) dated as of June 13,
2005, by and among Borrower, Administrative Agent, and the Lenders and agents
named therein.  This Certificate is executed pursuant to Section 4.1 of the
Agreement and is the “Certificate of Effectiveness” therein referenced.  Unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Agreement.  Borrower
and Administrative Agent (on behalf of itself and the Lenders) hereby
acknowledge and agree as follows:

 

1.                                       Borrower has satisfied each condition
precedent to the effectiveness of the Agreement contained in Section 4.1 of the
Agreement.

 

2.                                       The Agreement is effective as of the
Effective Date.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

 

J. Scott Fowler,

 

Vice President

 

 

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

 

 

 

Paul Korus,

 

Chief Financial Officer

 

I-1

--------------------------------------------------------------------------------